green gas delaware statutory trust methane bio llc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are the tax matters partners for g and n delaware statutory trusts that were purportedly involved in the produc- tion and sales of landfill_gas to rtc which had entered into landfill license agreements with the owners and operators of landfills g claimed credits for producing fuel from a non- conventional source under sec_45k and its prede- cessor sec_29 with respect to landfill_gas asserted to have been produced from landfills in and n claimed such credits for one landfill for and the landfills had varying degrees of equipment monitoring and production from the nonexistent to the substantive depending on the respective landfill and time period in ques- tion the levels of documentation of the gas rights gas sales and operation and maintenance agreements between rtc and g and n were variable so too was the documentation of actual landfill_gas production and the documentation of var- ious expenses for which g and n claimed deductions held untreated landfill_gas is qualified_fuel within the meaning of sec_45k held further in the landfill_gas industry to qualify as a facility for producing qualified_fuels under cases of the following petitioners are consolidated herewith pontiac statutory trust delaware gas electric inc tax_matters_partner dock- et no and green gas delaware statutory trust methane bio llc tax_matters_partner docket no united_states tax_court reports sec_45k a system of wells pipes blowers and equipment for pretreatment and measuring production of gas if necessary must be connected to either a gas-to-energy system or a system that allows for storage and treatment of landfill_gas before it is routed to gas pipelines or otherwise prepared for delivery to a customer held further for a land- fill gas production facility the placed_in_service_date within the meaning of sec_45k is the date when a gas-to- energy system becomes available for its specific function on a regular basis not the date the first well is drilled held fur- ther g and n are not entitled to credits under sec_45k because of inadequate substantiation of their alleged produc- tion and sale of landfill_gas except as to one landfill each and only for the time period during which gas-to-electricity equip- ment was running at those landfills held further g and n are not entitled to business_expense deductions for and except to the extent they have been able to adequately corroborate those deductions as stated in this opinion held further r’s determination of the distributive_share of each g partner is sustained held further g and n are liable for accuracy-related_penalties under sec_6662 for the and tax years robert j kovacev lisa m zarlenga and dianna muth mullis for petitioners stephen a haller karen o myrick david l zoss michael t shelton and john schmittdiel for respondent laro judge these cases are partnership-level proceedings subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite and are before the court consolidated for purposes of trial briefing and opinion in and years at issue green gas dela- ware statutory trust green gas and pontiac statutory trust pontiac trust were involved in the purported produc- tion and sales of landfill_gas lfg to resource technology corp rtc green gas claimed nonconventional source fuel credits with respect to lfg allegedly produced from land- fills landfills at issue under sec_45k and sec_29 the predecessor of sec_45k fns credits for unless otherwise indicated section references are to the internal rev- enue code code applicable for the years at issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are round- ed to the nearest dollar the credit for production and sale of fuel from nonconventional sources green gas del statutory tr v commissioner and pontiac trust claimed fns credits for and for lfg allegedly produced at one landfill after conducting an audit respondent disallowed green gas’ and pontiac trust’s fns credits with respect to some landfills and reduced the amount of fns credits with respect to other landfills respondent issued a notice of final partner- ship administrative adjustment fpaa to green gas for on date and for and on date respondent issued separate fpaas to pontiac trust for and on date in addition respondent disallowed certain business_expense deductions for and for both green gas and pontiac trust and imposed accuracy-related_penalties under sec_6662 green gas and pontiac trust partnerships now seek redetermination of their federal_income_tax deficiencies and accuracy-related_penalties we decide the following issues whether the partnerships are entitled to fns credits in excess of the amounts if any allowed by respondent we hold that they are not except as set forth in this opinion with respect to certain landfills whether the partnerships are entitled to disallowed busi- ness expense deductions for and we hold that they are to the extent stated in this opinion whether respondent correctly determined green gas’ partners’ distributive shares we hold that he did whether the partnerships are liable for the accuracy- related penalty under sec_6662 for and we hold that they are was first enacted in the crude_oil windfall profit tax act of pub_l_no sec stat pincite and codified as code sec_44d then renumbered as code sec_29 by the deficit_reduction_act_of_1984 pub_l_no sec_471 stat pincite and still later renumbered as code sec_45k by the energy policy act of pub_l_no sec stat pincite we use sec_45k to designate the code section providing for the nonconventional source fuel tax_credit throughout this opinion but we note that these provisions were in sec_29 for a part of respondent asserted an alternative argument that the transactions at issue should be disregarded as shams that served only to generate abusive tax_credits because we uphold respondent’s determinations on another theory we do not need to address this argument united_states tax_court reports findings_of_fact i overview of entities involved in the alleged production and sales of landfill_gas a rtc in general rtc was incorporated under the laws of the state of dela- ware during the years at issue rtc was in the business of producing electricity from lfg as well as controlling and dis- posing of methane gas produced as a result of landfill oper- ations in rtc was a wholly owned subsidiary of rumpelstiltskin corp rumpelstiltskin a company owned by andrew jahelka leon greenblatt and roljflp inc a corporation owned by members of richard nichols’ family from its inception in until george calvert was the president of rtc mr calvert was a former partner at arthur andersen a major accounting and consulting firm starting in john connolly became the president of rtc mr connolly had a college degree in mechanical engineering and had prior experience in solid_waste manage- ment before joining rtc in rtc’s board_of directors consisted of mr calvert mr greenblatt mr jahelka and mr nichols during rtc’s board_of directors con- sisted of mr nichols and mr connolly rtc started out as a business investing in production of energy from nonconventional sources at some point rtc implemented a successful project in shelton connecticut converting lfg into electricity rtc upon consultation with its tax attorneys at that time freeborn peters developed a framework that allowed rtc to benefit from tax_credits for at the request of respondent we took judicial_notice under fed r evid that mr calvert was found guilty of conspiracy to defraud the united_states by abusing sec_29 and sec_45k tax_credits united_states v cal- vert no 10-cr-325 m d fla date jury verdict mr nichols has a college degree with a major in quantitative business analysis upon graduation mr nichols worked in several consulting com- panies including arthur andersen before becoming a trader on the chi- cago board_of options one of mr nichols’ financial backers was mr greenblatt mr greenblatt also backed mr jahelka who was mr nichols’ colleague green gas del statutory tr v commissioner production of qualified_fuel under sec_45k rtc later used the same framework with certain modifications in its dealings with green gas and pontiac trust without receiving a separate opinion of a tax counsel on the proper tax treat- ment of such transactions rtc’s bankruptcy by rtc became financially distressed on or about date three creditors filed an involuntary bankruptcy petition against rtc in the u s bankruptcy court for the northern district of illinois eastern division under chapter of the bankruptcy code after rtc con- sented the case was converted to a voluntary reorganization proceeding under chapter of the bankruptcy code on date effective on date rtc was the debtor-in-possession dip in the bankruptcy proceeding until the appointment of gregg e szilagyi as chapter trustee chapter trustee on date on date the bankruptcy court converted the rtc bankruptcy case to a chapter liquidation pro- ceeding and appointed jay a steinberg as the trustee for the rtc bankruptcy_estate chapter trustee both the chapter and the chapter trustees kept mr connolly and other rtc employees on the payroll as employees or inde- pendent contractors of the estate both the chapter and the chapter trustees reimbursed expenses for site visits of rtc employees financing arrangements during bankruptcy on date the bankruptcy court entered an order authorizing rtc to obtain interim financing from mr greenblatt as agent for and on behalf of himself banco panamericano inc banco panamericano and chiplease inc chiplease collectively dip lenders on date rtc entered into a first amended dip secured loan agreement and revolving note dip loan by order dated date the bankruptcy court authorized the dip loan pursuant to that order the bankruptcy court author- ized the dip lenders to either claim money at the source or collect from rtc when it received payments for services or similar proceeds united_states tax_court reports on date the bankruptcy court entered an order authorizing rtc to borrow funds from aquila energy capital corp aquila the bankruptcy court directed that rtc remit all payments from account debtors to aquila rtc entered into a financing_arrangement with aquila aquila dip loan to refinance the lfg collection facility and upgrade the gas-to-electricity facility to a solar turbine plant at the pontiac landfill effective date aquila’s rights under the aquila dip loan were acquired by rtc’s successor_in_interest scattered corp scattered greenblatt entities settlement on date the bankruptcy court entered an order approving a settlement between the rtc estate on one hand and mr greenblatt banco panamericano chiplease and scattered collectively greenblatt entities on the other among other things the settlement conveyed the rtc estate’s interest in various agreements with landfill owners to the greenblatt entities on date the bankruptcy court entered an order assigning the executory contracts between the partner- ships and rtc pertaining to the landfills involved in these cases to illinois investment_trust iit as designee of the greenblatt entities with mr connolly stepping in as a trustee of iit b green gas green gas is a statutory trust that was formed under the laws of the state of delaware green gas elected to be taxed as a partnership under sec_301_7701-3 proced admin regs at all relevant times methane bio llc methane bio a limited_liability_company formed under the laws of the state of delaware was and is the tax_matters_partner of green gas as defined by sec_6231 during the years at issue delaware gas electric dg e was the trustee of green gas and performed services for green gas in this capacity including negotiating contracts and working with attorneys and investors as explained by mr nichols green gas was created for the purpose of monetizing tax_credits available under sec_45k mr nichols further explained that this monetization green gas del statutory tr v commissioner created an additional stream of income to support the finan- cially failing rtc green gas ceased its operations in when the provi- sions for fns tax_credits expired throughout the years of operation rtc was the only customer of green gas green gas did not have any gas rights or gas sales agreements with any entities except rtc c pontiac trust pontiac trust is a statutory trust that was formed under the laws of the state of delaware pontiac trust elected to be taxed as a partnership under sec_301_7701-3 proced admin regs pontiac was formed around date to facilitate investment in the pontiac landfill from to archimedes gas electric inc served as administrative and series a trustee of pontiac trust michael horrell controlled archimedes gas electric inc and voltaire gas electric inc and red gas llc served as series b trustees dg e was the managing member of red gas llc and the tax matters partners of pontiac trust pontiac trust ceased its operations at the end of when provisions for the fns credit expired d other entitie sec_1 rumpelstiltskin rumpelstiltskin is a holding corporation incorporated in nevada mr greenblatt owned of rumpelstiltskin’s shares mr jahelka owned and mr nichols owned another through his estate_planning entity roljflp inc in mr jahelka acted as rumpelstiltskin’s president treasurer and secretary mr jahelka mr nichols lisa nichols kevin werner and leslie jabine served on the board_of directors in mr jahelka continued to serve as rumpelstiltskin’s president with mr nichols and mr greenblatt serving as treasurer and secretary respec- rumpelstiltskin was not the only fanciful name the partnerships used for intermediary entities for example at various times the names of the intermediary entities were arrivederci gas gp buon giorno gas gp ciao gas gp ali gas gp borat gas gp cohen gas gp adios gas gp bye bye gas gp and c u later gas gp united_states tax_court reports tively the board_of directors consisted of mr jahelka mr nichols and mr greenblatt dg e dg e is a corporation a second-tier_subsidiary of rtc and a third-tier subsidiary of rumpelstiltskin in mr connolly was the president and vice president of dg e with mr werner mr greenblatt and mr nichols holding other officer positions mr greenblatt mr jahelka and mr nichols served as directors of dg e in in mr nichols replaced mr connolly as dg e’s president dg e also added mr werner to its board_of directors during all of the relevant years mr nichols mr jahelka and mr greenblatt owned and controlled the operations of dg e either directly or through various holding entities including rumpelstiltskin banco panamericano and chiplease mr greenblatt owned banco panamericano either directly or through one of his entities chiplease is a corporation wholly owned by banco panamericano both entities were part of the dip loan arrangement with rtc scattered mr greenblatt mr nichols and mr jahelka owned scat- tered directly or through various entities in the same propor- tions as rumpelstiltskin on date scattered acquired rights as lender under the aquila dip loan arrange- ments and became rtc’s successor-in-interest in the bank- ruptcy proceedings ii landfills before date rtc entered into agreements with the owners and or operators of each of the landfills at issue landfill license agreements or llas the names and loca- tions of these landfills are beecher beecher ill bi-state belleville ill bloomington bloomington ill clarion leeper pa columbus columbus ga elliott corpus christi tex fort dodge fort dodge iowa gary gary ind gnol hillside ill kewanee kewanee ill lansing lansing ill litchfield litchfield ill lyons mccook mccook ill chastang mt vernon ala new haven new haven conn peoria avondale la congress green gas del statutory tr v commissioner brimfield ill pontiac pontiac ill rosencranse berlin pa springfield springfield ill taylor ridge taylor ridge ill viola mercer county ill wheatland colum- bus kan wyandot carey ohio all landfills were self-certified to the federal energy regulatory commission as qualified solid_waste facilities under the public_utility regulatory policies act of pub_l_no 92_stat_3117 in addition the landfills in illinois were also certified as qualified solid_waste energy facilities by the illinois commerce commission we will refer to the following landfills when referenced together as venting flaring landfills beecher bi-state bloomington chastang clarion columbus elliott fort dodge gary gnol kewanee lansing litchfield new haven rosencranse taylor ridge viola wheatland and wyandot the remaining landfills congress lyons mccook peoria pontiac and springfield when referenced together are referred to as nonventing landfills under the llas rtc received the right to install lfg collection facilities the right to collect and sell lfg and the right to install and operate lfg-to-energy conversion projects and sell the converted electricity or other form of energy from the landfills in return rtc would pay royalties to landfill owners measured as a percentage of the sales of electricity produced with lfg from a particular landfill iii landfill-related agreements gras with green gas on date rtc as lessor entered into gas rights agreements for all of the venting flaring landfills on the same date rtc entered into gas sales agreements gsas and operation and mainte- nance agreements o m with green gas for all of the venting flaring landfills on date rtc and green gas entered into first amended gras for all of the venting flaring landfills for the congress landfill rtc as lessor entered into a gra and a gsa with hillside gas producers llc on date mr connolly explained that the relationship with the origin of this name is related to the method rtc and the partner- ships used to dispose_of lfg for the venting flaring landfills lfg was vented into the atmosphere or flared burned on site united_states tax_court reports hillside gas producers llc ended sometime in date when green gas entered into a gra a gsa and an o m with rtc however the record does not contain any evidence corroborating his statements including contracts between rtc and green gas with respect to the congress landfill on date rtc as lessor entered into gras with illini gas producers llc for the lyons mccook peoria and springfield landfills on the same date rtc entered into a gsa with illini gas producers llc for the peoria and springfield landfills rtc had entered into a gsa with biodyne inc for the lyons mccook landfill three years before on date the partnerships assert that the gsa with illini gas producers also covered the lyons mccook landfill there is no other evidence on the record to support this assertion on date rtc and green gas entered into a gra with respect to the lyons mccook landfill how- ever the record does not contain a gsa or an o m agree- ment between rtc and green gas with respect to the lyons mccook landfill on date rtc as lessor entered into two gras with pontiac trust for the pontiac landfill on the same date rtc entered into two gsas with pontiac trust for the pon- tiac landfill rtc and pontiac trust entered into two o m agreements on date iv alleged production and sale of lfg a lfg generally lfg is a natural byproduct of the decomposition of the organic matter deposited in municipal landfills in anaerobic without oxygen conditions lfg contains roughly to methane and to carbon dioxide with less than nonmethane organic compounds and trace amounts of inorganic compounds methane content in lfg varies over time and depends on many factors including the life cycle of a landfill because untreated lfg can be volatile and corrosive it is usually treated to remove impurities before use or transpor- tation however sometimes lfg is used untreated for example for landfill leachate evaporation lfg can also be green gas del statutory tr v commissioner combusted in flares without pretreatment to comply with methane emissions environmental regulations as a result of flaring methane in lfg is oxidized and can no longer be used as fuel lfg emissions vary according to a number of parameters including but not limited to the type of liner and cover installed at the landfill the moisture content of the landfill the trash composition of the landfill and the climate in which a landfill is located over time emissions of lfg can be visualized as a curve with maximum output achieved at the point when the landfill is still open and is accepting new waste but is very close to its maximum capacity and a few years after a landfill is closed when a landfill stops accepting new waste lfg emissions drop over time as decomposition of waste slows down because of the large number of factors affecting lfg emissions it is statistically improbable to have a similar or the same amount of gas emitted over an extended period such as a year lfg emis- sions may vary substantially even if measurements are taken daily b lfg production at venting flaring landfill sec_1 equipment generally none of the venting flaring landfills was equipped with gas-to-electrical energy equipment or connected to such equipment elsewhere during the years at issue except the beecher and lansing landfills the parties stipulated and we reincorporate that stipulation here that rtc placed the operational facilities into service at beecher and lansing before date the equipment at beecher and lansing was no longer operational during the years at issue venting flaring landfills except beecher and lansing had only minimal equipment on them rtc drilled at least sev- eral wells including wells necessary for feasibility testing at each landfill by date at some of the venting flaring landfills the wells were connected with a header pipe only a few venting flaring landfills had flares installed by date including chastang and gary the record is this does not include the landfills for which the parties have stipulated that the facilities were placed_in_service as of date beecher lan- continued united_states tax_court reports inconclusive as to when exactly the header pipe or flares were installed at all other venting flaring landfills the types of flares installed varied from landfill to landfill some had only the most basic tiki flares while others had blower utility and other types of flares bloomington and fort dodge did not have any flares installed during the years at issue the partnerships either flared or vented into the atmosphere all of the lfg from the venting flaring landfills allegedly to comply with environ- mental regulations however at least at some landfill owners had to install additional equipment to meet the regulatory requirements the partnerships did not use lfg from venting flaring landfills for leachate management or any other purpose except compliance with environmental regula- tions rtc’s investment in drilling the wells and installing header pipes and flares at venting flaring landfills was minimal as compared to the investment required to produce electricity from lfg at that time vertical wells cost from approximately dollar_figure to dollar_figure per 30-foot well to dollar_figure per 160-foot well lateral pipe cost approximately dollar_figure to dollar_figure per foot and an internal combustion engine or turbine to generate electricity cost approximately dollar_figure to dollar_figure million per megawatt output measurement and documentation at trial the partnerships introduced into evidence numerous records allegedly substantiating the amount of gas produced from each landfill these records included mostly site visit logs and invoices as well as spreadsheet computa- tions describing how much lfg the partnerships received from each landfill and sold to rtc the partnerships did not introduce any testimony from the employees directly sing lyons mccook peoria pontiac and springfield it was also minimal as compared to fns credits generated by the al- leged sales of lfg the partnerships likely claimed fns credits not only for but starting sometime in when green gas was first formed this resulted in many years of income from fns credits which are outside the scope of this litigation and likely outside the reach of respond- ent because of statute_of_limitations considerations these records were admitted over respondent’s objections which he re- newed at the end of the trial we will address the issue of credibility of these records later in the opinion green gas del statutory tr v commissioner involved in preparation of the site visit logs-of rtc or the partnerships-regarding the process of collecting the data in the site visit logs the only person who testified to corrobo- rate the amounts of lfg produced and the veracity of site visit logs was mr connolly who did not visit the landfills regularly in and did not independently verify the data he later used for invoices and calculations of tax_credits for a number of landfills the partnerships used estimates produced through the use of mathematical models such as the landfill_gas emission model landgem or by reference to air emissions factors for other landfills they estimated lfg production on the basis of industrial specifications of flares installed on site such as flare capacity for the land- fills with site visit logs on the record the partnerships alleg- edly based lfg production data on periodic readings of flare flow meters that were extrapolated to the entire period the methods used by the partnerships in to substantiate amounts of lfg produced at venting flaring landfills are summarized in the table below landfill method of gas production measurement beecher bi-state bloomington chastang clarion columbus elliott reading the chart recorder on the flare in and extrapolating the numbers to by reference to air emissions factors combination of landgem and air emis- sions factors off-site observations of the landfill flares burning and by reference to data from publicly available alabama department of environmental management inspec- tion reports reading the chart recorder on the flare meetings with site manager reading flow chart and meeting with site manager flow read on site visits from a chart-type recording meter on flare used methane content as a default value un- less measurement taken by a gas content measuring device mr connolly used the following formula to calculate air emissions fac- tors cubic feet per minute cfm per foot of perforated pipe to cubic feet per minute per foot of perforated pipe multiplied by the number of wells and their depth at a landfill united_states tax_court reports landfill method of gas production measurement fort dodge gary gnol kewanee lansing litchfield new haven combination of landgem and air emis- sions factors by reference to industrial specifications for flares multiplied by the number of wells used methane content as a default value by reference to air emissions factors and landgem by reference to air emissions factors and landgem used methane content as a default value by reference of average of three landgem reports and flare capacity used methane content as a default value unless an actual measurement was taken by a gas content measuring device reading chart recorder on the flare and meeting with site manager reading chart recorder on the flare and meeting with site manager by reference to air emissions factors viola wheatland rosencranse taylor ridge by reference to flare industrial specifica- tions methane concentration sampled by a gas content measuring device by reference to air emissions factors reading chart recorder on the flare and meeting with site manager used default methane concentration reading chart recorder on the flare and meeting with site manager used default methane concentration wyandot we will discuss the reliability of the partnerships’ selected methods for gas production documentation later in the opinion c lfg sales at venting flaring landfills green gas entered into gsas with rtc with respect to all venting flaring landfills rtc agreed to purchase from green gas all lfg produced at each landfill pincite cents per million british thermal units mmbtu of lfg the price remained the same throughout the contract term neither green gas nor rtc attempted to renegotiate the price some of the gsas contained a commercial quantity condition which allowed for the rejection of the purchase of the gas by rtc if the gas produced was not of an economically viable green gas del statutory tr v commissioner quantity for purchase rtc had the option of waiving the condition if the commercial quantity condition was not met rtc never exercised the right to reject with respect to any venting flaring landfills during the years at issue the gsas required the partnerships and rtc to execute a contemporaneous written document to memorialize each sale of lfg the partnerships produced certain invoices from them to rtc that appear to be based on mr connolly’s com- putations mr connolly in turn derived his computations from the numbers in the site visit logs or from mathematical models as discussed above neither mr connolly nor the partnerships’ to independently verify the information provided by rtc employees who completed the site visit logs mr connolly filled in the gaps in the data such as methane content and gas flow rate by extrapolating or by making assumptions not from first-hand observation at the landfill representatives made any attempts the payments between rtc and green gas under the gsas the gras and the o ms were netted for the venting flaring landfills if any amounts were due as a result of the netting from green gas to rtc green gas would pay the amounts due to rtc’s creditors including greenblatt entities directly under the dip loan provisions in turn rtc could draw on the dip loan to pay any amounts due to green gas as a result of netting but it never had to do that d lfg production at nonventing landfill sec_1 equipment rtc placed an operational facility to produce methane from lfg as well as engines for production of electricity in service at the lyons mccook peoria springfield and pontiac landfills before date congress had about wells connected with a header pipe and an enclosed flare installed as of date during the years at issue the gas-to-energy equipment was operational for the following periods landfill operational nonoperational congress lyons mccook 2005-mid-date mid-date-12 peoria pontiac springfield n a united_states tax_court reports after electricity facilities stopped working at congress lyons mccook pontiac and springfield the partnerships flared or vented lfg output measurement and documentation the partnerships were more careful with documenting and measuring the production of lfg while the gas-to-energy facilities were running at nonventing landfills at congress the partnerships periodically reviewed solar turbine reports through date after that they used flow readings from a chart type recording meter they used the default methane gas concentration with occasional sampling for methane content at the lyons mccook and peoria landfills the partner- ships kept monthly power invoices for the electricity pur- chased by the utility to calculate tax_credits they increased the invoices by the amount of so-called parasitic loads-the amount of energy necessary to keep the electricity facility running or lost in conversion to energy grade fuel after the electricity facility stopped working at the end of the lyons mccook landfill had only a utility flare to dispose_of lfg but the partnerships continued claiming fns credits attributable to the gas allegedly produced at the landfill and sold to rtc at the pontiac and springfield landfills gas flow was measured by chart recorders on the flares the partnerships used methane concentration for calculations after the shutdown of the gas-to-energy facility at springfield they vented lfg for some time before starting to flare it e lfg sales at nonventing landfills despite the fact that there are no written gsas in evi- dence between green gas and rtc as to any of the non- venting landfills green gas claimed fns credits based on as discussed above hillside gas producers llc had a gsa with rtc for the congress landfill illini gas llc had a gsa for peoria and springfield and biodyne had a gsa with respect to lyons the partner- ships assert that gra and gsa agreements with respect to congress were terminated sometime in date but they failed to produce a gra and a gsa with green gas on date green gas entered into a gra with respect to lyons mccook but there is no evidence on the record except their assertions corroborating the existence of a gsa or its terms they did not discuss whether the agreements with illini gas with respect green gas del statutory tr v commissioner the alleged sales of lfg produced at nonventing landfills except pontiac the sales were reflected in the netting cal- culations prepared by mr connolly pontiac trust sold lfg to rtc under the two gsas for pontiac landfill the sales were reflected in the netting cal- culations prepared by mr connolly the parties had the same arrangement for any amounts due after netting as for venting flaring landfills ie any amounts due from the partnerships were paid directly to dip lenders and aquila or scattered f facts specific to certain landfills the following section describes the facts specific to indi- vidual venting flaring landfills including those discussed during the rtc bankruptcy proceedings beecher in august of rtc as dip and network electric co entered into an agreement to construct a power plant at the beecher landfill the bankruptcy court approved the project on date the bankruptcy court entered an order which among other things approved termination of the bee- cher lla the order was not stayed pending appeal on date the bankruptcy court issued an order authorizing the chapter trustee to take such steps as may be necessary to terminate d ebtor’s illinois environ- mental protection agency iepa permit relating to oper- ations at the beecher landfill facility on date the bankruptcy court by order approved the chapter trustee’s motion to reject the gra and the gsa with respect to the beecher landfill chiplease scattered and the chapter trustee did not seek to assume and assign the lla the gra the gsa and the o m relating to beecher on date the u s district_court for the northern district of illinois in an unpublished opinion in re res tech corp no c wl n d ill date dis- missed as moot an appeal of the bankruptcy court order dated date to peoria and springfield were terminated at some point and whether green gas later entered into gras and gsas with rtc with respect to these landfills united_states tax_court reports richard walker allegedly read the flow meter at beecher once a month in october november and date each time the meter read cubic feet per minute cfm the partnerships did not take flow meter readings in but extrapolated the flow rate data from to january through date in the lfg flow was insufficient to operate the solar turbine generator on site at beecher consequently there was no electricity produced or bought by third parties from the beecher gas-to-energy facility bi-state the iepa denied the bi-state landowner’s application to develop an active landfill_gas collection and management system on site on date the iepa installed a gas flare system at the bi-state landfill in bloomington on date the bankruptcy court entered an order denying the chapter trustee’s motion to assume and assign executory agreements relating to the bloomington landfill the district_court affirmed the order in a memo- randum opinion dated date chastang at some point before chastang landfill inc became the successor-in-interest to transamerican waste industries inc by order dated date the bankruptcy court retroactively terminated the chastang lla as of date the order was not stayed pending appeal mr connolly stated in an affidavit filed with the bankruptcy court that rtc was unable to operate at the chastang landfill after date moreover mr connolly explained that the lfg collection system installed by rtc was sold sometime toward the end of we note that the partnerships introduced site visit logs allegedly com- piled by johnny johnson an rtc employee who allegedly observed collec- tion of lfg until date johnny johnson did not testify at trial the only person who testified at trial to verify information in the site visit logs was mr connolly and his testimony was inconsistent with an earlier affidavit he submitted on date in the case of banco panamericano inc v consortium serv mgmt grp inc no 07cv15 n d ill date and introduced into evidence in this case as ex- green gas del statutory tr v commissioner chiplease scattered and the chapter trustee did not seek to assume and assign the gra the gsa and the o m relating to chastang according to the date bank- ruptcy court order approving the settlement between the rtc estate and chiplease and scattered among others columbus sometime in rtc installed over wells at the columbus landfill some of them connected to a header pipe without a georgia environmental protection division permit that turned out to be insufficient to meet the georgia environmental protection division standards so the city of columbus eventually hired a consultant to redesign the gas collection system for the columbus landfill and a contractor to build it the city of columbus installed a flare system at columbus in the city of columbus attempted to terminate the lla with rtc in but the bankruptcy court denied the motion the city of columbus never received any royalties under the lla elliott on date the bankruptcy court entered an agreed order that authorized rtc as debtor-in-possession to assume the elliott lla subject_to certain conditions on date the bankruptcy court denied the chapter trustee’s motion to assume the elliott lla and assign it to chiplease after a trial the district_court affirmed the bankruptcy court’s findings in an opinion dated date fort dodge the installation of the gas well system at the fort dodge landfill was authorized by the state of iowa only on date rtc installed plastic well casings but the record is inconclusive on whether rtc did anything else at the land- fill gary by date the gary landfill had wells in the interior of the landfill and eight exterior gas collection wells hibit 540-j we find an affidavit filed in more reliable than mr connolly’s testimony at trial in united_states tax_court reports the exterior wells were connected to a header pipe a blower and a utility flare the interior wells were not connected to the same system as the exterior wells the blower and the utility flare stopped operating in in the same year all the wells were equipped with passive well head flares on date the bankruptcy court entered an agreed order signed by counsel for both rtc and the city of gary granting rtc’s motion to assume the gary lla the order required rtc to submit plans for the completion of the gas maintenance collection and monitoring system at gary gnol in date the state of louisiana department of environmental quality ladeq issued a variance for the purpose of conducting flow tests for the gas recovery system at gnol however ladeq approved a part operating permit for the gnol landfill only on date mr connolly maintained at trial that rtc had installed a header system at gnol before date and that rtc had also installed well head flares on the majority of wells however an inspection by the enforcement division in date revealed that at that time there were still no header and flare systems for utility gas flares as specified in the operating permit according to the report the facility failed to obtain a permit modification before installing portable flares and maintaining a continuous flame on the portable flares the memorandum to file prepared by the enforcement division further revealed that rtc stopped all work on the project in mid-1999 on account of bankruptcy lansing in a permit application was submitted to the iepa for the installation of a landfill_gas collection system and gas- to-electricity facility but it is not clear whether or when it was approved the iepa granted a permit for the construc- tion and operation of a utility flare and gas condensate tank at the lansing landfill on date on date rtc entered into a power purchase agreement with commonwealth edison co comed for lan- sing comed did not purchase any electricity produced from the lansing gas-to-energy facility in green gas del statutory tr v commissioner rosencranse the record is inconclusive on what structures existed at the rosencranse landfill before date mr connolly maintained at trial that rtc connected preexisting vertical wells to the header system before date however this statement is inconsistent with trial testimony of arthur daniels the president of rosencranse corp the landfill owner mr daniels explained that rtc assisted only with design and filing permit applications for the landfill rosencranse corp had to hire contractors to install the collection system and a flare in the first half of mr daniels did not recall whether rtc or green gas employees had access to rosencranse which was fenced and locked in or had ever talked to any landfill employees on date the bankruptcy court issued an order denying the chapter trustee’s motion in the rtc bank- ruptcy proceedings to assume the lla between rtc and rosencranse corp on date the bankruptcy court issued an order denying the motion of chiplease and scat- tered to compel the chapter trustee to seek assumption and assignment of the lla between rtc and rosencranse corp rosencranse corp never received any royalties under the lla with rtc taylor ridge by date rtc had installed over wells some of them connected with header pipes and a vent in the vent was replaced by a blower station and a flare with wells connected to the blower station and the flare however there was not sufficient methane content to keep the flare burning constantly approximately of the landfill_gas emitted was passively vented and the remaining was burned through the flare rtc trained employees of the land- fill management company to relight the flare so that rtc employees did not have to continually revisit the site for that purpose viola rtc drilled at most six wells at viola there is no conclu- sive evidence on the record as to when exactly the wells were drilled or connected to the header pipe the partnerships pro- duced receipts showing that the materials for the wells were united_states tax_court reports delivered on site sometime in the middle of date they also provided receipts from the drilling company for work done on site in early date however besides these documents and the partnerships’ witnesses’ self-serving testi- mony there is no evidence that allows us to conclusively establish what equipment was present at viola as of date facts common to clarion wheatland wyandot and pontiac on date the bankruptcy court approved the motion of rtc to assume the lla with allied waste management inc allied relating to the pontiac landfill allied lla the bankruptcy court reserved the rights of both parties as to clarion wheatland and wyandot the allied lla was set to expire on date the chapter trustee of the rtc bankruptcy_estate and allied agreed to extend the date deadline for an election to renew the allied lla as to the pontiac landfill only until date the parties failed to exchange the renewal notices by that time on date the bankruptcy court entered an order agreed to by the chapter trustee and allied extending the trustee’s time to renew or reject all portions of the allied lla the text of that order acknowledged allied’s position that all but the pontiac portion of the allied lla had already terminated and preserved allied’s right to so assert in future proceedings see 528_f3d_467 7th cir on date the bankruptcy court ruled that its prior orders extending the time to assume or reject the allied lla did not by themselves constitute an extension of the contract period and that the allied lla had expired with respect to the clarion wheatland pontiac and wyandot landfills on date the bankruptcy court entered an order allowing rtc’s trustee to not assume the allied lla the u s district_court for the northern district of illinois in an opinion affirming the date order confirmed that the lla with allied expired on date and accord- ingly could not be assumed see in re res tech corp wl n d ill date aff ’d 528_f3d_467 7th cir cert_denied 555_us_1046 green gas del statutory tr v commissioner in the rights under allied lla were the subject of a subsequent contract breach dispute between successors-in- interest of rtc including scattered and the landfill owner allied the litigation resulted in a settlement dated date which covered the rights to the clarion pontiac wheatland and wyandot landfills congress congress development co made several attempts to termi- nate the lla with rtc beginning as early as date these attempts culminated in obtaining relief from the auto- matic stay in the bankruptcy proceeding and terminating the congress lla by written notice to the rtc chapter trustee accordingly on date the rtc chapter trustee rejected the congress lla with the bankruptcy court’s approval on date the district_court affirmed the order the congress lla subsequently was a part of the litiga- tion between allied the new owner of congress and several other landfills in question rtc and the estate trustees both in the rtc bankruptcy proceedings and in illinois state courts allied litigation the allied litigation resulted in a settlement on date the partnerships were not parties to the settlement with respect to operating the equipment at congress the bankruptcy court allowed the rtc trustee to abandon the estate’s interest in the iepa permits related to the congress landfill on date on date the bank- ruptcy court approved the sale of the gas-to-energy equip- ment at congress together with all books_and_records per- taining to said equipment spare parts and other items related to said equipment on the same date the bankruptcy court approved the rejection by the rtc estate of all con- tracts for maintenance of equipment and all extraction of gas leases related to congress lyons mccook the chapter trustee breached the lyons mccook lla by failing to pay to american grading co the landfill owner other landfills bought by allied and part of the allied litigation were clarion pontiac wheatland and wyandot as well as springfield bloom- ington and litchfield united_states tax_court reports the advance royalty that was due on date in date after the chapter trustee entered into a settle- ment with the greenblatt entities he abandoned the iepa operating permit previously issued to rtc for operations at the lyons mccook landfill on date at the request of illinois investment_trust iit the chapter trustee filed a motion for entry of an order compelling rtc’s estate to assume the lyons mccook lla during the pendency of the motion american grading co the landfill owner issued two more notices of default to the chapter trustee and on date it issued a notice of termination of the lla on date after a trial the bankruptcy court denied a motion filed by the chapter trustee to assume the lyons mccook lla between rtc and american grading co and assign it to iit because the agreement had terminated on account of an uncured default nonpayment of advance_royalties on date the district_court affirmed the bankruptcy court’s order in an unpublished memo- randum opinion and order the district_court noted in its opinion that the lyons mccook lla terminated on date on account of the nonpayment by the rtc estate of a dollar_figure royalty the court_of_appeals for the seventh circuit affirmed the district court’s judgment on date 562_f3d_824 7th cir pontiac on date allied entered into a credit agreement with rtc to secure financing through aquila for the facility at the pontiac landfill on the same date allied entered into a consent and agreement consent agreement with aquila consenting to the granting by rtc of security interests to aquila to protect aquila’s rights under the credit agreement on date scattered acquired all aquila’s rights title and interest against all claims against rtc acquired under the postpetition financing_arrangement described above including aquila’s rights under the consent agreement scattered filed a notice of transfer of claim in the rtc bankruptcy proceeding on date solar the company which operated the gas-to-energy facility at pontiac instructed its employees to stop the facility on or about green gas del statutory tr v commissioner date solar removed all of its assets and equipment from pontiac comed purchased electricity produced at the pontiac gas-to-energy facility up until date on date scattered made a written demand that allied enter into a replacement project agreement with scat- tered or its designee pursuant to the consent agreement on date allied wrote back to scattered refusing to do so on date scattered filed a breach of contract action in the circuit_court of cook county illinois scattered alleged that allied was required to enter into a new project agreement with scattered on date the circuit_court granted allied’s motion to dismiss the appeal of that order resulted in the settlement dated date which covered the rights to the clarion pontiac wheatland and wyandot landfills wheatland as of date there was one flare at the wheatland landfill the kansas department of health and environment granted an air quality construction approval on date the kansas department of health and environment granted an air quality construction permit for the installa- tion of a gas flare at wheatland landfill on date the air quality construction approval granted approval to expand the wheatland landfill once the expansion was com- pleted a separate approval for installation of a gas collection and control system would be required v the partnerships’ expenses a green gas’ expenses respondent disallowed deductions for the following types of expenses allegedly incurred by green gas and claimed on and federal tax returns operations and mainte- nance expenses under the o m with rtc consulting fees legal and professional fees and some other expenses respondent did not challenge green gas’ expense deductions for for the and tax years green gas did not claim deductions for any lease payments to rtc under gras for the landfills in question the partnerships explained that green gas capitalized such expenditures as investments in landfill_gas for both financial_accounting and tax purposes united_states tax_court reports green gas claimed on its tax returns deductions for oper- ations and maintenance_expenses under the o m agree- ments with rtc of dollar_figure for and dollar_figure for between august and date green gas wrote checks to chiplease totaling dollar_figure green gas did not make any payments to rtc under the o m agree- ments the partnerships explained that because of the net- ting scheme and the provisions of the dip loan green gas paid directly to chiplease any amounts due to rtc for and green gas deducted dollar_figure and dollar_figure respectively for consulting fees the partnerships alleged that they had oral consulting agreements with two firms fortuna asset advisors and archimedes financial corp mr nichols explained that green gas paid consultants to find money for rtc projects for example in consult- ants helped to negotiate the aquila deal for pontiac’s facility refinancing green gas did not introduce into evidence any written agreements invoices written reports for the work done or any other written evidence that would support the finding that legitimate consulting contracts existed green gas did not pay directly for the consulting services allegedly provided by fortuna asset advisors and archi- medes financial corp instead in methane bio llc an upper-level partnership and green gas’ tax_matters_partner made a series of payments to the consulting compa- nies totaling dollar_figure chiplease wrote a check for dollar_figure to archimedes financial corp in green gas deducted dollar_figure for and dollar_figure for for legal and professional fees for services allegedly pro- vided to green gas by chuhak tecson p c chuhak a prominent chicago law firm that represented the partner- ships during the years at issue chuhak solicited investors for the partnerships and prepared their tax returns mr nichols explained at trial that during the years at issue green gas and chuhak had an informal netting arrangement when chuhak would collect alleged fees for its services directly from its clients who invested in upper-level partnerships and remitted the remaining amounts to various partnerships which held stakes in green gas on average chuhak retained about of the alleged investments chuhak sent the checks to the upper-level partnerships along with a letter explaining how the funds were applied green gas del statutory tr v commissioner green gas did not receive any bills or invoices from chuhak during and the letters from gary stern one of chuhak’s lawyers to mr nichols discussed only trans- mittal of checks representing contributions of investors to upper-level partnerships and the amount chuhak retained as its fees some of the letters sent in referenced sales of sec_45k tax_credits green gas deducted the following miscellaneous expenses for and expense bank wire fees annual report fees management accounting trustee’s fees dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number respondent conceded the bank and wire fees for for full and for to the extent of dollar_figure the amount reflected in green gas’ bank statements in evidence for green gas’ expense report for reflected bank and wire fees of dollar_figure for to substantiate the annual report fees deductions green gas introduced into evidence checks written by green gas to the delaware secretary of state in totaling dollar_figure and in totaling dollar_figure with respect to the management and accounting fees paid to scattered in and mr nichols explained that pursuant to an oral agreement green gas paid scattered for a shared office space and services arrangement which included two employees who worked at two of the landfills to substantiate the expenses the partnerships introduced checks and or bank statements showing payments from for example one of the letters from mr stern to mr nichols dated date states with this additional investment we have sold an aggregate amount of dollar_figure of sec 45k tax_credits for an aggregate amount of dollar_figure of capital contributions with respect to aggregate invest- ments by gjs gas general_partnership in adios gas general partner- ship subject_to further discussions with you including without limitation based on availability subject_to other investors and our estimate of the year phase-out percentage amount we have completed our sale of sec 45k tax_credits in year united_states tax_court reports green gas to scattered of dollar_figure in and dollar_figure in mr nichols explained that the upper-level partner- ships paid some of the fees for green gas depending on which entity had the money at the time there is no evidence of written arrangements between green gas and the upper- level partnerships as to this arrangement finally green gas claimed a deduction for trustee’s fees of dollar_figure for each of the and tax years paid to dg e at a monthly rate of dollar_figure the partnerships failed to produce any written agreements between green gas and dg e on this issue to substantiate the expenses the part- nerships introduced checks showing payments from green gas to dg e of dollar_figure in and dollar_figure in mr nichols explained that the upper-level partnerships paid some of the fees for green gas depending on which entity had the money at the time the upper-level partnerships payments’ totaled dollar_figure in and dollar_figure in there is no evidence of a written arrangement between green gas and the upper-level partnerships as to this arrangement b pontiac trust’s expenses respondent disallowed a deduction for operations and maintenance_expenses pontiac trust allegedly incurred under the o m agreement with rtc respondent disallowed a deduction of dollar_figure for each of the and tax years because of the lack of formal netting agreements between rtc and pontiac trust as a result of netting if pontiac trust ended up owing any amounts to rtc it paid those amounts directly to aquila or scattered under the terms of the aquila dip loan in addition respondent disallowed deductions related to lease expenses for the pontiac landfill for the and tax years because respondent concluded that no gra was in effect with respect to pontiac in the or tax_year vi preparation of the partnerships’ tax returns a calculation of fns credits to calculate the amount of fns credits the partnerships had to determine the barrel-of-oil_equivalent of the qualified_fuel produced and sold they employed the following formula to make that determination first they calculated the green gas del statutory tr v commissioner number of cubic feet of lfg emitted per month the rate of landfill_gas emissions in cfm was multiplied by minutes per hour hours per day and the number of days in a given month second the partnerships calculated the number of mmbtus in the generated lfg they multiplied the number of monthly lfg cubic feet by the number of mmbtus per cubic foot of lfg the partnerships typically assumed mmbtus per cubic foot unless a precise measurement of methane content was available third the partnerships determined the barrel-of-oil_equivalent by dividing the number of mmbtus from the pre- vious step by the number of mmbtus in a barrel of oil sometimes the partnerships determined mmbtus by con- verting kilowatt-hours produced and consumed by electric generation plants by multiplying kilowatt-hours produced and consumed by a heat rate typically big_number big_number btus kilowatt-hour and adding kilowatt-hours used for parasitic load what the plant consumes to generate elec- tricity for the congress and pontiac landfills which had solar turbine plants solar turbine used a gas chromatograph or similar equipment and turbine fuel meters to calculate mmbtus consumed by the turbines the partnerships then used the barrel-of-oil_equivalent obtained through the calculations described above to cal- culate fns credits using the formula described in the statute the partnerships provided chuhak with the work- sheets to prepare their tax returns for the years at issue b professional advice regarding transactions and tax returns at issue the partnerships claimed that they relied on the advice of their tax counsel at the time chuhak to design their owner- ship structures structure tax_credit transactions and pre- pare tax returns the partnerships however did not intro- duce testimony of any chuhak lawyers on any of these issues nor did they introduce into evidence any opinion let- ters memoranda or other communications drafted by their roughly one-half of pure methane united_states tax_court reports tax counsel and addressed to them relating to the trans- actions at issue or their entitlement to fns credits c tax_return filing the internal_revenue_service irs received green gas’ and forms u s return of partner- ship income on date date and date respectively the irs received pontiac trust’s forms for and on date and date respectively green gas claimed fns credits for and with respect to landfills pontiac trust claimed fns credits for and for one landfill pontiac vii respondent’s examination of the partnerships’ tax returns during the course of the examination of the partnerships’ tax returns respondent issued several information document requests idrs to green gas and pontiac trust with respect to their and tax years on date respondent’s representative met with an attorney from chuhak to review the documents produced by the partner- ships in response to the idrs although mr nichols claims he instructed chuhak to provide any and all material that was responsive to the idrs the partnerships did not produce any accounting_records calculations of fns credits or documentation substantiating the expenses reported on their tax returns for and nor did they provide respondent’s agents with complete documentation related to the landfills in question including the agreements between rtc and the partnerships these documents were produced only at the pretrial stage respondent issued an fpaa to green gas for on date respondent issued an fpaa to green gas for and on date respondent issued fpaas to pontiac for and on date the following table summarizes the amount of fns credits green gas claimed with respect to each landfill and the amount of fns credits respondent allowed respondent did not issue any information document requests to green gas for green gas del statutory tr v commissioner landfill beecher bi-state bloomington chastang clarion columbus congress elliott fort dodge gary gnol kewanee lansing litchfield lyons mccook new haven peoria rosencranse springfield taylor ridge viola wheatland wyandot total credits claimed for credits allowed for credits claimed for credits allowed for credits claimed for credits allowed for dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- big_number -0- big_number -0- -0- -0- -0- -0- big_number not claimed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- -0- big_number not claimed dollar_figure big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- big_number pontiac trust claimed fns credits of dollar_figure and dollar_figure respectively for lfg allegedly produced at the pontiac landfill and sold during and respondent disallowed all of the fns credits claimed for both years in addition respondent disallowed deductions for various business_expenses for both green gas and pontiac trust for the and tax years viii trial of these cases a trial of these cases was held in chicago illinois on november and two expert witnesses and ten fact witnesses testified at trial the partnerships offered neil d williams as an expert in the areas of lfg lfg collection systems and the lfg collection industry and the court recognized dr williams as an expert in these areas respondent offered craig benson as an expert in the field of lfg and the court recognized dr benson as an expert in that area both experts submitted written expert reports and rebuttal reports to the court the court with prior agreement of the parties directed the expert witnesses to testify concurrently the procedure was implemented in substantially the same way as in rovakat llc v commissioner tcmemo_2011_225 wl at aff ’d f app’x 3d cir united_states tax_court reports we describe more fully in the opinion portion the benefits of the concurrent testimony and the impact on our analysis opinion we humans believe in miracles for many centuries we tried to find the keys to eternal life youth and wealth some of these endeavors resulted in the advancement of medicine and development of the sciences the others have only left a brief trace in folklore during the middle ages the search for wealth in par- ticular resulted in numerous attempts to turn various sub- stances into gold through alchemy although such experi- ments have proven to be futile in the past we still observe brave men and women undertaking to turn something into gold today instead of alchemy however tax law is one of the most popular tools for that purpose these consolidated cases represent an attempt to turn gas allegedly produced from landfills into gold by means of applying provisions giving tax_credits meant by congress to encourage tapping into new energy sources the partnerships were involved in an intricate scheme that consisted of numerous entities and contractual arrangements designed to turn gas derived from decomposition of municipal waste into gold the result as we explain in this opinion is in line with previous similar attempts i burden_of_proof in addition to the issues raised in the parties’ opening briefs we need to resolve a pending motion to shift the bur- den of proof filed by the partnerships on date respondent filed a response on date the partnerships argue that the burden_of_proof in these cases should be shifted to respondent pursuant to sec_7491 respondent argues that the partnerships have not mr nichols in his testimony elegantly named the scheme monetiza- tion of tax_credits by order of the court dated date we have previously granted the partnerships’ motion to shift to respondent the burden_of_proof with respect to the sham_transaction theory under rule a as a new_matter green gas del statutory tr v commissioner introduced credible_evidence did not comply with record- keeping and substantiation requirements did not cooperate with reasonable requests by respondent for witnesses information documents meetings and interviews and have not sec_7430 are satisfied the parties presented their arguments to the court at trial and by filing supplemental briefs by agreement of the parties the partnerships pre- sented their evidence first during the proceedings requirements of shown that the the commissioner’s determinations in a notice of defi- ciency or an fpaa are generally presumed to be correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner with respect to factual matters if the taxpayer meets certain requirements however a burden shift under sec_7491 has significance only in the rare event of an evidentiary tie see eg 394_f3d_1030 8th cir aff ’g tcmemo_2003_212 where the standard of proof is preponderance_of_the_evidence we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 131_tc_185 the partnerships failed to satisfy the requirements of sec_7491 as will be shown the evidence they introduced at trial did not rise to the level of credible with respect to the issues presented there is no evidentiary tie in addition they failed to cooperate with respondent during the audit pertaining to the and tax years for these reasons their motion to shift the burden_of_proof under sec_7491 will be denied an appropriate order will be issued ii appellate venue the parties disagree as to the proper appellate venue for these cases the partnerships argue that the proper venue would be the u s court_of_appeals for the district of the parties however stipulated that green gas met this requirement for we discuss the issue of burden_of_proof allocation with respect to pen- alties separately in part vi of this opinion united_states tax_court reports columbia circuit because as of the dates of the filing of the petitions they no longer operated as businesses respondent argues that the proper venue would be the u s court_of_appeals for the seventh circuit because both green gas and pontiac trust had their main places of business in chicago illinois during the relevant years sec_7482 provides rules for determining the proper venue for appealing this court’s decisions rule c in the case of a petition under sec_6226 a or the proper venue for appeals is the court_of_appeals for the circuit in which a partnership has its principal place of busi- ness sec_7482 we determine the principal_place_of_business as of the time the petition seeking readjustment of tax_liability was filed with the court sec_7482 if none of the circumstances enumerated in sec_7482 applies the venue is the court_of_appeals for the district of columbia circuit id the determination of proper appellate venue of our decisions matters only in narrow circumstances when the resolution of this issue dictates how we should apply the law see 144_tc_161 citing 72_tc_1055 rev’d and remanded on other grounds 639_f2d_805 d c cir one of such circumstances is when the par- ties invoke the golsen_rule by which this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff ’d 445_f2d_985 10th cir see cnt invs llc v commissioner t c pincite none of the parties here invoked the golsen_rule in their briefs or at trial the parties also did not argue that the determination of the proper appellate venue may influence how we apply the law in these cases thus we will be applying the same legal principles to the issues in these cases whether the venue for appeal is the court_of_appeals for the district of columbia circuit the third circuit or the at trial respondent’s counsel also urged us to look at the place of busi- ness of the first-tier partners of the partnerships to determine the partner- ships’ place of business for the purpose of appellate venue we decline to consider this argument in the light of our discussion of this issue green gas del statutory tr v commissioner seventh circuit as this court has previously held for us to undertake to resolve the correct appellate venue inasmuch as it would not affect the disposition of this case ‘would at best amount to rendering an advisory opinion this we decline to do ’ cnt invs llc v commissioner t c pincite quoting 126_tc_1 iii fns credits a fact and expert witnesses before turning to substantive issues at hand we would like to address our perception of the trial witnesses as we have previously stated in 115_tc_43 aff ’d 299_f3d_221 3d cir we observe the candor sincerity and demeanor of each witness in order to evaluate his or her testimony and assign it weight for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony on his or her behalf does not necessarily mean that the elicited testimony will result in a finding of fact in that party’s favor we will not accept the testimony of witnesses at face value if we find that the outward appearance of the facts in their totality conveys an impression contrary to the spoken word the partnerships called three fact witnesses and one expert witness their fact witnesses were mr connolly mr nichols and revenue_agent ra jeane lane both mr connolly and mr nichols were closely involved in rtc and the partnerships’ operations and were officers and members of the boards of directors of various entities involved in the transactions at issue their testimony helped to clarify some factual issues such as the ownership structure of the part- nerships financing arrangements and the general timeline of events on the whole however that testimony was not disinterested and not entirely credible we give it appro- priate weight in our deliberations the partnerships also called ra lane to elicit testimony related to respondent’s audit respondent called eight fact witnesses and one expert wit- ness respondent’s fact witnesses were ra lane jame sec_147 united_states tax_court reports watts james desmidt mr daniels dell caldwell rufus riggs mr szilagyi and mr steinberg messrs watts desmidt daniels caldwell and riggs were involved with companies which owned some of the landfills in question their testimony was credible and helpful to determine cer- tain issues related to individual landfills mr szilagyi and mr steinberg were bankruptcy trustees of the rtc estate as trustees they were closely familiar with the operations of the rtc estate during the years at issue and had some degree of familiarity with rtc’s arrangements with the part- nerships both the partnerships’ and respondent’s expert witnesses dr williams and dr benson had impressive credentials and experience related to the lfg industry we found the testi- mony of both expert witnesses helpful despite the fact that because of court rules and the pretrial schedule both experts submitted their expert reports without having all the necessary information provided to them in part this was so because of the partnerships’ changing counsel several times in preparation for trial and we appreciate the scope of the undertaking their trial counsel had to accept we have used concurrent witness testimony in several prior cases and found it beneficial see eg buyuk llc v commissioner tcmemo_2013_253 crimi v commis- sioner tcmemo_2013_51 at rovakat llc v commissioner tcmemo_2011_225 concurrent witness testimony may be especially helpful in cases such as these involving technical issues related to a relatively new industry it is well established that we have broad discretion to evaluate an expert’s analysis including the authority to embrace or reject an expert’s opinion in toto or to pick and choose the portions of the opinion to adopt see neonatology assocs p a v commissioner t c pincite expert wit- nesses in these cases started off with very different some- times diametrically opposing views on many crucial issues such as what fuel is what constitutes a production facility in the lfg industry and many other technical ques- tions concurrent witness testimony allowed dr williams and dr benson to openly discuss these differences and bring their positions closer together for example both experts agreed that there is no commercial market for vented or green gas del statutory tr v commissioner flared gas concurrent witness testimony also enabled us to expedite our decisionmaking process by more easily sepa- rating the reliable portions of the expert reports from the unreliable we will discuss expert testimony in more detail in the relevant parts of this opinion b overview of statutory framework statutory construction generally we construe statutes so as to give effect to the plain meaning of the words in the text unless we find that a word’s plain meaning is ambiguous 310_us_534 110_tc_236 aff ’d without published opinion 198_f3d_248 6th cir 101_tc_196 we ref- erence the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words in the text 506_us_168 106_tc_274 if the text of a statute is clear and unambiguous on its face we require unequivocal evidence of legislative pur- pose before construing the statute so as to override the plain meaning of the words used therein rath v commissioner t c pincite citing 96_tc_895 and 83_tc_742 because the parties in these cases dis- pute the meaning of almost every word in sec_45k we will look at both the plain language of the statute and its legislative_history this court found such inquiry helpful in two earlier cases discussing sec_45k see 114_tc_83 109_tc_112 aff ’d sub nom 170_f3d_1294 10th cir sec_45k sec_45k provides that an fns credit is available in an amount equal to dollar_figure multiplied by the barrel-of-oil equiva- lent of qualified_fuels that are sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer persons are treated as related to each other if they would be treated as a single united_states tax_court reports employer under the regulations prescribed under sec_52 sec_45k the term qualified_fuel includes gas produced from biomass sec_45k biomass for purposes of sec_45k means any organic material other than oil natural_gas and coal including lignite or any product thereof sec_45k to be eligible for the credit qualified_fuel must be produced at a facility placed_in_service before date and sold before date sec_45k and f the secretary did not issue any regula- tions to clarify these definitions or provide more guidance on this section of the code legislative_history in as part of the crude_oil windfall profit tax act of pub_l_no sec stat pincite con- gress created a federal tax_credit for the production and sale of energy from nonconventional sources among the reasons for enacting the crude_oil windfall profit tax act the senate committee on finance cited the nation’s continuing overdependence on imported energy s rept no pincite 1980_3_cb_131 the senate committee on finance recognized that t he ultimate solution to the energy problem does not lie in taxing energy producers or simply in helping people cope with higher prices it lies in reducing our consumption of energy and in increasing domestic energy production a very important part of the committee substitute is a program of tax incentives designed to achieve these goals many methods of energy conservation and of production of alternate energy sources require new and advanced technologies for this reason the committee substitute uses a large part of the rev- enue from the windfall profit tax to finance tax incentives for a wide range of alternate sources of energy-solar wind geothermal wood bio- mass hydroelectric ocean thermal oil shale tar sands coal liquefaction and gasification and unconventional natural_gas id pincite c b pincite the senate committee on finance described the reasons for the credit as follows the committee believes that a tax_credit for the production of energy from alternative sources will encourage the development of these resources by decreasing the cost of their production relative to the price of imported oil these alternative_energy sources typically involve new technologies and some subsidy is needed to encourage these industries to develop to the stage where they can be competitive with conventional fuels the green gas del statutory tr v commissioner information gained from the initial efforts at producing these energy sources will be of benefit to the entire economy if the credit leads to the development of these alternative sources it would make a major contribution to reducing our dependence on imported energy id pincite c b pincite the conference_report confirms that t he conference agree- ment adopts a modified version of the senate amendment h_r conf rept no pincite 1980_3_cb_245 both the senate committee on finance report and the conference_report noted that g enerally the credit is available only for energy produced for sale to other per- sons s rept no supra pincite c b pincite h_r conf rept no supra pincite c b pincite the partnerships argue that the congressional purpose in creating the fns credit has evolved over time to cover not only encouragement of production of fuel but also the extrac- tion of landfill_gas to reduce greenhouse gas emissions and avoid potentially unsafe build-up of landfill gases to sup- port their argument they cite several statements by sen- ators made while discussing extensions of the fns credit in and we are not persuaded by the partnerships’ arguments nei- ther the statute nor the senate or house of representatives committee or conference_report covering the legislation enacting the fns credit extensions includes any statements that would allow us to infer the existence of another purpose for the fns credit lack of any significant changes except for expiration dates of the tax_credits to the text of sec_29 confirms our reasoning whatever the individual senators’ opinions may have been on the issue these opinions do not necessarily reflect the position of congress see 74_tc_743 citing 441_us_281 aff ’d 673_f2d_784 5th cir congress has various other means available to encourage investment in lfg and greenhouse gas manage- ment systems besides providing a tax subsidy indeed such investments are mandatory under various federal and state united_states tax_court reports statutes dealing with environmental issues and landfill industry regulations with that in mind we conclude that congress’ primary goal in enacting the fns credit was to encourage production of energy from alternative sources to reduce the dependency on imported energy we will interpret sec_45k according to this general purpose c the partnerships’ eligibility for fns credit sec_1 qualified_fuel the partnerships and respondent disagree on whether untreated lfg is qualified_fuel for purposes of fns credit eligibility the partnerships maintain that untreated lfg straight out of a landfill is qualified_fuel while respondent maintains that qualified_fuel requires something more such as treatment to remove impurities to make the fuel energy grade sec_45k discusses several types of qualified_fuels but we need discuss only one type of qualified_fuel gas produced from biomass sec_45k our inquiry will have two steps first we need to determine whether untreated lfg is fuel second we need to determine whether lfg produced from specific landfills in question is qualified_fuel as gas produced from biomass a whether untreated lfg is fuel sec_45k does not define what constitutes fuel and there are no applicable regulations on this issue we must apply the plain meaning of the words prescribed in the text unless we find that a word’s plain meaning is ‘inescapably ambiguous’ 118_tc_1 citing venture funding ltd v commissioner t c pincite webster’s collegiate dictionary 10th ed defines fuel as a material used to produce heat or power by by the time the fns credit was enacted there were a number of fed- eral statutes dealing with environmental issues in the solid_waste disposal industry for example in congress enacted the air pollution control act apca pub_l_no 69_stat_322 which was amended several times including the amendment introducing the solid_waste disposal act swda pub_l_no sec stat pincite in congress enacted the resource conservation and recovery act of rcra pub_l_no 90_stat_2795 green gas del statutory tr v commissioner burning lfg is a composite gas consisting of methane carbon dioxide and trace amounts of other gases or sub- stances although carbon dioxide cannot be burned to produce heat or power methane is commonly used for this purpose while untreated lfg is rarely used to produce heat or power because it can be corrosive in theory it can be burned if the methane content is high enough and the heat can be used for some industrial purposes thus lfg fits the plain meaning of the word fuel but only if the methane content is high enough for the lfg to burn b whether lfg is qualified_fuel under sec_45k moving to the second step of our inquiry we now need to determine under what conditions lfg is qualified_fuel for purpose of the fns credit as we previously discussed the term qualified_fuel includes gas produced from bio- mass sec_45k emphasis added the statute defines the term biomass broadly to include any organic material other than oil natural_gas or coal including lig- nite or any product thereof see sec_45k the legisla- tive history confirms that congress intended biomass to be defined broadly and include municipal waste b iomass includes waste sewage sludge grain wood oceanic and terrestrial crops and crop residues and includes waste products which have a market_value the conferees also intend that the definition of bio- mass does not exclude waste materials such as municipal and industrial waste which include such processed products of oil natural_gas or coal such as used plastic containers and asphalt shingles h_r conf rept no supra pincite c b pincite this definition was in the discussion of the business energy investment tax_credits rather than the alternative_energy fuel production credits adopted in the same bill the alter- native energy fuel production discussion contains a similar definition of biomass biomass includes organic waste municipal and industrial waste sewage sludge and oceanic and terrestrial crops including byproducts and residues id pincite c b pincite the commissioner reached a different conclusion in c c a date for purposes of sec 45k a ‘qualified fuel’ must be en- ergy-production grade therefore gas collected from landfills must be energy-production grade or pipeline grade methane in order for the sale of such gas to qualify for the sec 45k credit united_states tax_court reports that even lfg passively vented the parties agree that lfg is a byproduct of municipal waste decomposition and municipal waste is biomass for purposes of sec_45k they clash however on what it means to produce a gas from biomass the partnerships maintain the atmosphere or destroyed by flaring is still qualified_fuel within the meaning of sec_45k as long as they had a few wells and pipes to collect lfg respondent argues that such an interpretation would contradict the congressional purpose of encouraging production of energy from nonconventional fuels respondent points out that simply collecting lfg that occurs in nature does not qualify as production for purposes of sec_45k further respondent states that a certain degree of processing is necessary to qualify lfg as pro- duced for purposes of the fns credit into webster’s collegiate dictionary 10th ed has seven definitions for the verb produce including to give birth or rise to yield a to cause to have exist- ence or to happen bring about b to give being form or shape to make esp manufacture to compose create or bring out by intellectual or physical effort this definition makes it clear that the word produce has several dictionary meanings some connoting a certain degree of human effort others arguably not to determine which definition of produce we should use here we feel compelled to look into the legislative_history of sec_45k see commissioner v soliman u s pincite in addition we note that the word produce may have dif- ferent meanings when placed in context with the rest of the statute see true oil co v commissioner f 3d pincite the word must be placed in context with the remaining language of the statute respondent argues that the kind of production that con- gress had in mind when enacting the fns credit was one requiring significant human involvement as respondent sees it this is evidenced by the fact that the requirement of production appears not only in the definition of qualified_fuel but also in other parts of sec_45k for example sec_45k addresses production at a facility for pro- ducing qualified_fuels and sec_45k requires that production of qualified_fuel must be attributable to the tax- green gas del statutory tr v commissioner payer respondent argues that these requirements would be unnecessary if unprocessed lfg already existing in nature was qualified_fuel for the fns credit the partnerships counter that untreated lfg is gas pro- duced from biomass because it is a product of municipal waste decomposition they also maintain that they fulfilled the production requirement by installing various combina- tions of wells blowers header pipes flares and gas-to- energy equipment at all landfills at issue at a minimum the wells and header pipes allowed the partnerships to collect some of the lfg from the landfill and release it into the atmosphere further respondent argues that lfg must be refined or processed to fall under the definition of qualified_fuel under sec_45k the partnerships however properly point out that because the amount of the fns credit is based on the btu content of a qualified_fuel the fns credit already takes into account the quality of the fuel for example the amount of fns credit per cubic foot of gas will be higher for pure methane than for untreated lfg which consists only par- tially of methane and consequently has lower btu value both parties provided us with interpretations of sec_45k that are consistent with at least one of the definitions of the word produce that we can obtain by ref- erence to a dictionary after carefully considering the argu- ments made by the parties the legislative_history of the fns credit and the context in which the word produce is used in different portions of sec_45k we come to the inevi- table albeit unusual conclusion that the meaning of the word produce varies depending on the surrounding text in different parts of sec_45k specifically we find that the word produce has different meanings in defining qualified_fuel under sec_45k and a facility for producing qualified_fuels under sec_45k sec_45k provides in general -the term quali- fied fuels means- gas produced from biomass we will address these additional requirements later in this opinion and we now address only the issue of what it means to produce gas from biomass for purposes of the qualified_fuel definition usually when congress uses the same term in different parts of a statute we interpret the statute to give the term the same meaning see eg 118_tc_226 united_states tax_court reports nothing in subsection c precludes the interpretation of the word produce as designating the natural process of municipal waste decomposition which involves chemical reac- tions resulting in the emission of lfg our reading is con- sistent with the intent of congress to encourage tapping into alternative fuels for the production of energy see s rept no supra pincite c b pincite defining qualified_fuels broadly promotes this purpose by covering various substances which may be a result of natural proc- esses but are not suitable for commercial harvesting with- out a subsidy we are not persuaded by respondent’s argument that gas produced from biomass necessarily requires some degree of transformation by way of example from a somewhat similar industry crude_oil is often pumped out of wells and then shipped to remote refineries to be transformed into gasoline the entity that pumps the oil and the entity that refines it are not necessarily the same and often there are good busi- ness reasons for separating production of crude_oil from refining our interpretation of the word produce as not necessarily requiring transformation or processing in the context of defining qualified_fuel is also consistent with the way con- gress structured the computation of the credit the amount of the credit is measured by reference to the barrel-of-oil_equivalent of fuel sold by a taxpayer and btu content we agree with the partnerships that this way of computing the credit already takes into account potential low quality of the fuel produced by reducing the amount of the fns credit available interpreting the word produce in the context of sec_45k as requiring some processing or trans- formation may lead to absurd results accordingly we conclude that untreated lfg is qualified_fuel under sec_45k and is eligible for the fns credit if all other statutory requirements are met some of the reasons may include managing risks economies of scale obtaining financing on better terms and even regulatory requirements green gas del statutory tr v commissioner production from a facility placed_in_service before date a overview sec_45k requires that qualified_fuels be produced in a facility placed_in_service after date and before date sec_45k further extends the placed_in_service deadline for gas produced from biomass to date for a facility for producing qualified_fuels that is placed_in_service pursuant to a binding written contract in effect before date sec_45k the partnerships and respondent disagree on several issues first the parties disagree on what constitutes a facility for producing qualified_fuels second the parties dis- pute what constitutes a facility placed_in_service by a cer- tain deadline we address these arguments in turn b facility for producing qualified_fuels the partnerships argue that they have met the require- ments of sec_45k and f because at a minimum they have drilled wells and installed header pipes at all of the landfills as they see it this is sufficient to constitute a facility for production of lfg within the meaning of the statute they also maintain that they met the requirement in sec_45k that a production facility be placed_in_service pursuant to a binding written contract in effect before date because they had llas in place for every landfill at issue before that date under the provisions of the llas the partnerships had the right to install lfg manage- ment and gas-to-energy systems at all the landfills at issue respondent suggests that wells connected to a header pipe without more do not constitute a facility for production of lfg within the meaning of the statute both parties pre- sented testimony of expert witnesses on what constitutes a facility in the lfg industry in general the partnerships’ expert witness dr williams suggested that there are several types of lfg collection and treatment systems such systems are installed mostly to meet variou sec_29 the parties stipulated that facilities for producing qualified_fuel were placed_in_service before date for the following six landfills bee- cher lansing lyons mccook pontiac peoria and springfield thus we do not discuss these landfills in this section united_states tax_court reports regulatory requirements related to environmental issues arising out of landfill operations for small or old landfills it is often enough to drill vertical wells to relieve the pres- sure inside the landfill and let the gas flow through the pas- sive vents into the atmosphere for small to medium land- fills the owners may be required to install a passive flare in addition to wells this is warranted for landfills with higher methane gas concentration in the lfg where there are odor problems or where passive venting is inadequate but the landfill is too small to require a more sophisticated system lfg is combusted in passive flares to safely destroy methane and reduce pollution the next level of lfg management systems is active gas collection and flaring systems these systems use vacuum pumps or blowers to create reduction in pressure at the well heads to improve the efficiency of lfg recovery the lfg is then routed through a network of pipes to a more powerful flare where it is burned and any byproducts are released into the atmosphere finally larger landfills meeting certain requirements may install gas-to- energy systems which typically would include a turbine or engine of some sort that would use lfg to produce electricity or other forms of energy such as heat prerequisites to the installation of such systems are that the energy user be close to the landfill and that transmission lines and a substation be accessible if electricity is to be produced dr williams noted that lfg is not suitable for piping long distances because of its high moisture content and low ph if lfg is to be piped it must be pretreated to remove mois- ture carbon dioxide and other substances lfg can also be used in leachate evaporation systems as a heat source but such systems are rare and require extensive maintenance dr williams also explained that because of high capital and operating costs of lfg purification refinery systems these systems are rarely used in the united_states despite the dazzling variety of available solutions to lfg management needs dr williams in his report concluded that a landfill that has vertical wells installed constitutes a facility for production of lfg because lfg will be flowing to the surface through the wells for some smaller landfills this would also be sufficient to comply with environmental regu- lations thus dr williams concluded that every landfill at issue had a facility for production of lfg green gas del statutory tr v commissioner dr benson respondent’s expert used a somewhat similar approach differentiating active and passive gas collection systems active systems typically consist of wells pipes blowers and a flare or a gas-to-energy system treatment of lfg generally consists of conversion through combustion ie by burning in a flare or through beneficial use applica- tions ie in gas-to-energy systems dr benson noted that in many cases such systems will include pretreatment modules to remove impurities before feeding lfg to a flare or engine dr benson carefully examined facts related to each of the landfills at issue to determine whether an active gas collec- tion and treatment facility existed at a particular site dr benson looked at whether a specific site had wells lateral and header pipes blowers flares and gas-to-energy systems installed dr benson also looked at whether there were con- tracts between rtc and landfill owners providing rtc with exclusive rights to collect lfg and convert it into energy and whether appropriate permit applications were submitted timely dr benson testified that in his opinion simply drilling a well would not be sufficient for a landfill to con- stitute a facility for production of lfg sec_45k does not define facility or facility for pro- ducing qualified_fuels legislative_history also does not shed much light on this issue but we note that the senate and the house agreed that the credit should be available only for energy produced for sale to other persons s rept no supra pincite c b pincite h_r conf rept no supra pincite c b pincite although this requirement does not appear in the final text of the statute it appears in the same sections of the senate and house reports which discuss the requirement of facilities placed_in_service by a certain deadline s rept no supra pincite c b pincite h_r conf rept no supra pincite c b pincite in the light of this statement we conclude that the kind of facility congress had in mind when enacting the fns credit would be one that could produce energy or is connected to an energy production facility or is capable of storing or delivering fuel to a customer for subse- quent use or production of energy both parties relied heavily on definitions and conclusions provided by their experts after considering expert reports rebuttal reports and witness testimony we find the partner- united_states tax_court reports ships’ expert witness’ position unpersuasive with respect to what constitutes a facility it may be true that a few wells may be sufficient to comply with environmental regulations and allow lfg to be emitted safely into the atmosphere this however is insufficient in the light of the overarching goal of enacting the fns credit legislation congress clearly articulated the goal of encouraging production of energy from nonconventional sources con- gress and state legislatures also enacted separate legislation mandating various remedial measures for landfill operators interpreting the statute the way the partnerships suggest would conflate the two distinct statutory and regulatory schemes and would essentially allow any landfill owner or operator to claim the fns credit for any landfill whether or not the landfill was suitable for producing lfg in amounts sufficient to run a gas-to-energy system or to be sold on an open market in the first place this is not what congress aimed to achieve by using two different methods to regulate lfg emissions and production of energy from alternative sources lack of references in sec_45k to any then-existing stat- utes relating to the solid_waste disposal industry confirms that congress did not intend to conflate incentives available under the code and other environmental statutes had it some scholars suggest and we agree that the implementation of this good intention leaves much to be desired for example one scholar said if there were an award for the worst tax_credit ever the sec 45k nonconventional-source fuel tax_credit would probably be the win- ner martin a sullivan multibillion dollar coal credit lots of form little substance tax note sec_34 discussing application of fns credit to chemically modified coal we observe that by when the fns credit was enacted there were a number of federal statutes dealing with environmental issues in solid_waste disposal for example in congress enacted the apca which was amended several times including the amendment intro- ducing the swda in the rcra u s c sec_6901 congress recognized that solid_waste represents a potential source of solid fuel oil or gas that can be converted into energy the need exists to develop alternative_energy sources for public and private consumption in order to reduce our dependence on such sources as petroleum products natural_gas nuclear and hydroelectric genera- tion and technology exists to produce usable energy from solid_waste green gas del statutory tr v commissioner intended to do so it would have inserted a direct reference to the corresponding environmental statutes or regulations as it did in sec_45k with respect to gas_produced_from_a_tight_formation by referring to the natural_gas policy act of pub_l_no sec_503 stat pincite see generally true oil co v commissioner f 3d pincite discussing congressional intent for referencing to natural_gas policy act of sec_503 and concluding that the taxpayer had to follow certification procedures outlined in that section as a prerequisite to claiming a sec_29 45k fns credit for these reasons we are not required to construe the term facility for producing qualified_fuels as used in sec_45k with respect to inter alia production of lfg in the same manner as this term would be construed under various environmental statutes and regulations relating to the solid_waste disposal industry instead we interpret the term as applied to production of lfg from biomass to give effect to congressional intent in enacting the fns credit in par- ticular we believe that in the context of sec_45k the word producing in facility for producing of qualified_fuels requires a deliberate action or effort on behalf of the tax- payer unlike sec_45k where we concluded that the word produce may be used to designate a natural process a facility for producing qualified_fuels under sec_45k must allow a taxpayer to capture sell or even transform lfg into energy systems consisting of vertical wells passively venting lfg into the atmosphere or wells connected to a passive or active flare do not qualify as a facility for producing qualified_fuels under sec_45k these systems are not meant to produce energy and do not capture any fuels which could be used by someone else for that purpose thus allowing fns credits for lfg from such systems would be contrary to congressional intent the rcra also defines resource recovery facility as any facility at which solid_waste is processed for the purpose of extracting converting to energy or otherwise separating and preparing solid_waste for reuse id sec_6903 united_states tax_court reports bearing in mind the specifics of the lfg industry we conclude that to qualify as a facility for producing qualified_fuels under sec_45k a system of wells pipes blowers and equipment for pretreatment and measuring production of gas if necessary must be connected to either a gas-to-energy system or a system that allows storing and or treating lfg before routing it to gas pipelines or otherwise preparing it for delivery to a customer our conclusion is limited to the lfg industry because what constitutes a facility for purposes of sec_45k may differ for other qualified_fuels which may be more susceptible to long-distance transportation before refining c placed_in_service requirement because the parties disagree on what constitutes a facility for producing lfg they also disagree on when such a facility should be considered as placed_in_service sec_45k does not define the term placed_in_service however when congress uses the same or a similar term elsewhere we may look to those sections for assistance in interpreting the term see 118_tc_226 sec_168 dealing with com- putation of depreciation_deductions contains one of the most commonly recognized uses of the phrase placed_in_service for sec_168 an asset is placed_in_service when it is in a condition or state of readiness and availability for a specifi- cally assigned function sec_1_167_a_-11 income_tax regs see also sec_1_46-3 income_tax regs using the same definition of placed_in_service for purposes of the investment_tax_credit under sec_38 to be considered placed_in_service a facility must be ready and available for the experts explained that lfg is rarely piped long distances because of its volatility and corrosiveness and the difficulties related to pretreatment if a gas-to-energy system is installed the end user is usually somewhere nearby if electricity is produced the engine is often on site and is connected to the electrical grid and a substation we are mindful of the expenses involved in financing the construction of these facilities and we recognize that different components may be owned by different entities we also recognize however that an analogy to the oil or natural_gas industry would not work here because of the unique features of lfg that mandate either transforming it into energy on site or significantly refining it before it can be transported by means of a gas pipeline or in liquefied form green gas del statutory tr v commissioner that specific function on a regular basis see 89_tc_710 84_tc_739 aff ’d 803_f2d_1572 11th cir this court has applied a number of factors to determine whether a facility has been placed_in_service especially in the context of power plants and electricity-generating facili- ties see 46_f3d_382 5th cir aff ’g in part rev’g in part tcmemo_1992_168 oglethorpe power corp v commissioner tcmemo_1990_505 these factors include whether the necessary permits and licenses for operation have been obtained whether critical preoperational testing has been completed whether the taxpayer has control of the facility whether the unit has been synchronized with the transmission grid and whether daily or regular operation has begun sealy power ltd v commis- sioner f 3d pincite fn ref omitted application of this multifactor test requires balancing the factors as applied to the specific facts of a case id some of the factors may not be applicable at all see oglethorpe power corp v commissioner tcmemo_1990_505 dis- cussing application of preoperational testing and synchroni- zation factors under the facts of the case the partnerships contend that certain factors of the multi- factor test outlined above weigh in their favor first it is undisputed that rtc had control_over the facilities before date under the terms of various llas second the partnerships maintain that they secured all necessary per- mits for the facilities before date finally on the basis of dr williams’ testimony they claim that facilities were ready and available for use as soon as vertical wells and header pipe were put in place which as they argue also happened before date they argue that the synchronization and preoperational testing factors are inap- plicable to the lfg systems in question but do not offer much of an explanation with respect to permits all landfills were self-certified to the federal energy regulatory commission as qualified solid_waste facilities under the public_utilities regulatory policies act of in addition the landfills in illinois were also certified as qualified solid_waste energy facilities by the illinois commerce commission as explained by mr united_states tax_court reports connolly the effect of these certifications was to give pref- erential treatment to energy actually produced from such landfills when contracting with local utilities the partner- ships secured operating permits for all landfills except bi- state iepa denied an application_for an active lfg collec- tion and management system on date gnol oper- ating permit approved on date and wheatland construction permit approved on date a sepa- rate approval for installation of a gas collection and control system was required thereafter dr williams the partnerships’ expert testified that an lfg facility must be considered placed_in_service as soon as a single vertical well is installed even if the system is intended to be a gas-to-energy system dr williams cited numerous environmental benefits that result from the installation of vertical wells such as decreasing the pressure in the landfill changing the direction of lfg flow and mini- mizing the potential that lfg may flow beyond the site boundary these environmental benefits however have nothing to do with the purpose of the fns credit as we discussed above an lfg management system sufficient to meet environ- mental regulatory requirements may not be sufficient to qualify as a facility for producing qualified_fuels under sec_45k the fns credit requires a facility to be able to produce qualified_fuel which could later be sold to an unrelated party thus the facility must be ready and available for that specific function on a regular basis to be considered placed_in_service see consumers power co v commissioner t c pincite piggly wiggly s inc v commissioner t c pincite this court has previously held that when an individual component that is designed to operate as a part of a larger system is incapable of contributing to the system in isolation it is not regarded as placed_in_service until the entire system reaches a condition of readiness and availability for its specifically assigned function see eg consumers power co v commissioner t c pincite holding the upper res- ervoir component of a pumped storage hydroelectric plant not placed_in_service until the entire plant was placed_in_service because the physical plant and reservoir operated simulta- neously as one integrated unit to produce electrical power green gas del statutory tr v commissioner many courts of appeals have taken the same position see eg sealy power ltd v commissioner f 3d pincite arm- strong world indus inc v commissioner 974_f2d_422 3d cir c ourts appear to agree that individual components will be considered as a single property for tax purposes when the component parts are functionally inter- dependent-when each component is essential to the oper- ation of the project as a whole and cannot be used separately to any effect aff ’g tcmemo_1991_326 697_f2d_1063 fed cir an offshore tanker-mooring facility and accompanying pipelines were considered placed_in_service at the same time as a refinery facility when the system was designed and con- structed as a single unit 431_f2d_980 10th cir system consisting because of the specifics of lfg as a fuel it is rarely trans- ported long distances or refined at off-site refineries in most cases gas-to-energy facilities are on site and represent a single of wells pipes blowers pretreatment facilities measuring equipment and gas-to- energy turbines or engines although it is conceivable that different parts of such systems may be owned by different taxpayers the operation of these components is inter- dependent in that they are designed and constructed to operate as a single unit similar to facilities at issue in con- sumers power co and hawaiian indep refinery inc wells and pipes alone may be considered placed_in_service for environmental regulatory compliance purposes when they are designed and intended to be the sole components of an lfg management system but it would be a stretch to say that they could be independently useful for the purpose of producing qualified_fuel for sale to give an analogy from the oil_and_gas industry wells and pipes not connected to any- thing may still bring oil_and_gas to the surface creating oil spills and gas leaks colloquially we tend to characterize both events as environmental disasters not production of fuel for sale further we believe there is strong evidence that rtc at least initially planned to develop gas-to-energy facilities at each of the landfills in negotiating llas with landfill owners rtc promised owners royalties measured as a percentage from the sales of electricity produced with lfg united_states tax_court reports from a particular landfill without completing a gas-to- energy project or an lfg refining project at each landfill rtc would not be able to receive any return on its invest- ment in drilling the initial wells however at some point rtc realized that it was not capable of attracting sufficient financing to accomplish this ambitious goal this is when rtc’s investors decided to try their luck with the fns credit scheme and created green gas to monetize tax_credits the only thing generated by the wells at venting flaring landfills after that was fns credits the scheme worked so well that mr nichols was eventually able to sell some of the generated tax_credits through his lawyers at chuhak according to the partnerships the following landfills had only wells and header pipe installed by date bi- state bloomington clarion columbus elliott fort dodge gnol kewanee litchfield new haven rosencranse taylor ridge viola wheatland and wyandot chastang congress and gary had wells header pipe and flare s installed by date none of these landfills had any gas-to-energy or gas storage refining equipment by date or had wells connected to such equipment elsewhere thus there were no facilities for production of qualified_fuels within the meaning of sec_45k placed_in_service at any of these landfills by date even though some of these landfills were later equipped with gas-to-energy sys- tems the proper date for placement in service would be the date when the gas-to-energy system was available for its spe- cific function on a regular basis not the date the first well was drilled we do not believe rtc helped others to comply with environmental regulations out of charity the record is inconclusive as to when exactly rtc or the partnerships started depreciating the wells and header pipe for all the landfills listed in this paragraph lack of evidence on this issue may be indicative of the fact that rtc or the partnerships themselves did not treat the projects as completed for depreciation purposes as of date moreover it appears that at some of the landfills the drilled wells and header pipe were insufficient to comply with environmental regulations and the terms of operating permits green gas del statutory tr v commissioner production attributable to the partnerships a overview one of the requirements for obtaining the fns credit is that production of qualified_fuels be attributed to the tax- payer claiming the credit sec_45k where more than one person has an interest in the property or facility that produces qualified_fuel production is allocated in proportion to the respective interests in gross_sales sec_45k the parties disagree whether production of lfg was attributable to the partnerships for certain landfills for a number of reasons for some of the landfills the partner- ships could not produce any evidence except the self-serving testimony of mr connolly and mr nichols that gras or gsas existed between the partnerships and rtc for other landfills respondent contends that the rights of the partner- ships to produce and sell lfg were affected by the bank- ruptcy court orders related to rtc we address these argu- ments in turn b missing gras and gsas we observe that in general the partnerships were able to introduce into evidence gras and gsas documenting rela- tionships between rtc and green gas with respect to all of the venting flaring landfills they also produced gras and gsas with respect to the pontiac landfill between pontiac trust and rtc however with respect to several nonventing landfills there are no gras and or gsas in the record that would document the relationships between green gas and rtc green gas nevertheless claimed fns credits with respect to each of the landfills discussed below during the years at issue for the congress landfill the gra and the gsa in evi- dence are between hillside gas producers and rtc mr connolly testified at trial that this relationship soured some- time in at which time the contracts were transferred to green gas we do not find this testimony reliable or cred- ible in the absence of any corroborating witness testimony or written evidence under 6_tc_1158 aff ’d 162_f2d_513 10th cir a taxpayer’s failure to provide otherwise united_states tax_court reports available information may lead to a presumption that such information would have actually been unfavorable if pro- duced thus we conclude that green gas did not have the rights to produce or sell gas to rtc or any other entity with respect to congress landfill for the years at issue rtc had gras and gsas with illini gas producers llc for the peoria and springfield landfills the record does not contain any testimony or other evidence that would explain when that relationship ended and when rtc entered into corresponding gras and gsas with green gas accordingly we conclude that green gas did not have the rights to produce or sell gas to rtc with respect to the springfield or peoria landfill for the years at issue finally for the lyons mccook landfill rtc initially entered into a gsa with biodyne inc for that landfill in in rtc entered into a gra with respect to lyons mccook landfill with illini gas producers llc mr connolly testified that there was a corresponding gsa in rtc and green gas entered into a gra for the lyons mccook landfill there is no corresponding gsa between rtc and green gas however it would be con- sistent with the general pattern of rtc and green gas con- tracts to conclude that there was a gsa with respect to the lyons mccook landfill even if such an agreement may have been oral because green gas had the lease rights to the facilities and gas produced under the lyons mccook gra it would be the only entity which could sell lfg in any event c effect of bankruptcy court orders i overview respondent contends that the partnerships’ rights in the following landfills were affected by the bankruptcy court orders with respect to rtc clarion pontiac wheatland wyandot congress rosencranse lyons mccook beecher chastang and elliott because we have previously held that all of these landfills except beecher pontiac and lyons mccook did not have facilities for production of lfg placed_in_service by the statutory deadline we do not need to address the arguments with respect to these landfills as will be discussed further in this opinion we sustain respond- ent’s determination regarding fns credits for the beecher landfill because the partnerships failed to substantiate them green gas del statutory tr v commissioner thus we need only address the partnerships’ rights with respect to the pontiac and lyons mccook landfills ii pontiac rtc’s lla with allied covering the rights to the pontiac landfill was set to expire on date to renew it rtc was required to send allied a written notice indi- cating its intent to renew no later than date upon mutual agreement of the rtc estate trustee and allied that term was extended through date however the parties did not renew the agreement by that date when scattered rtc’s successor filed a motion to compel the chapter trustee to assume the pontiac lla the bank- ruptcy court determined in an order that the pontiac lla could not be assumed because it had expired according to its terms on date the order was subsequently appealed in the district_court for the northern district of illinois and to the court_of_appeals for the seventh circuit both courts affirmed the bankruptcy court’s order see 528_f3d_467 in addition to the bankruptcy court litigation scattered explored another avenue to get the pontiac landfill back pontiac was subject_to the aquila dip loan and consent agreement and scattered acquired all the rights under the aquila dip loan on date on date pursuant to the terms of the aquila dip loan scattered demanded that allied enter into a replacement project agree- ment with scattered as designee under the aquila dip loan and the consent agreement allied refused to do so on date scattered filed a breach of contract action in a state court on date the court granted allied’s motion to dismiss and scattered appealed that order this litigation resulted in a settlement dated date which covered the rights to the clarion pontiac wheatland and wyandot landfills it is notable that scattered chose not to present this second legal theory in the bankruptcy proceedings even though by the time of adjudication of the pontiac lla assumption scat- tered had already acquired the rights under the aquila dip loan we give proper deference to the determinations of the united_states tax_court reports court_of_appeals for the seventh circuit and agree that the pontiac lla terminated pursuant to its terms on date scattered was a party to that litigation and is bound by this determination subsequent attempts of scattered to force allied to enter into the replacement project agreement did not begin until the middle of there was no lla with respect to the pontiac landfill in and and the rtc estate scat- tered and pontiac trust were well aware of that further all gas-to-energy engines were removed from pontiac on or about date allied prohibited rtc and pontiac trust from accessing the site after that date now we turn to the issue of how this affected pontiac trust’s entitlement to fns credits respondent argues that because rtc’s rights with respect to the pontiac landfill had expired pontiac trust did not have any derivative rights in the facilities at the pontiac landfill in despite that rtc and pontiac trust continued to create documents reflecting sales of produced lfg o m expenses and lease payments from pontiac trust to rtc for_the_use_of the facili- ties the partnerships argue that despite a judicial determina- tion that the pontiac lla expired as of date scattered still had a sufficient interest in the pontiac landfill as a secured creditor after it took over the rights under the aquila dip loan agreement thus pontiac trust had suffi- cient derivative rights in the facilities to claim fns credits for lfg produced and sold we observe however that scat- tered first asserted its rights as a secured creditor in when pontiac trust ceased its operations because of the expiration of the fns credit provisions the partnerships also argue that pontiac trust was required to report income from the sale of lfg during the times when rtc’s or its successors’ rights under the under- lying llas were in dispute up until the time of entry of a final and unappealable judgment that the llas were termi- nated they rely on the claim_of_right_doctrine that requires a taxpayer to include in income all earnings received in a particular year even though the taxpayer may be required to return the money at a future date see n am oil consol v burnet 286_us_417 346_f2d_266 7th cir holding that the green gas del statutory tr v commissioner taxpayer had to report an overpayment received for the sale of property in the year received even though it was later determined that the taxpayer was not entitled to the over- payment aff ’g tcmemo_1964_141 the partnerships maintain that rtc or its successors could have required disgorgement of profits received by pontiac trust for the sale of lfg although they never actually pursued that route the claim_of_right_doctrine is a well-established principle of federal income_taxation and has been reaffirmed by the supreme court on several occasions see eg 345_us_278 340_us_590 under the doctrine a taxpayer must determine its income at the end of the tax_year without regard to possible subsequent events see lewis u s pincite 87_tc_34 59_tc_559 the partnerships misinterpret the claim_of_right_doctrine they argue that they could claim income and related tax_credits from the alleged sales of lfg up until the rights of rtc or its successors under the lla were determined by a final and unappealable judgment to illustrate their mistake we turn to n am oil where the supreme court first articu- lated the doctrine the case involved an oil field owned by the federal government and operated by the taxpayer north american oil n am oil consol u s pincite- in the government had ousted the taxpayer from possession of the oil field and appointed a receiver to operate the property and hold the income id pincite in a dis- trict court had held that the taxpayer was entitled to the income and the receiver paid the income to the tax- payer id the decision had been affirmed in by the court_of_appeals and the supreme court had dismissed the appeal in id in the subsequent litigation which led to the decision in n am oil the issue became the year for which the taxpayer had to report the income for tax pur- poses id pincite the supreme court held that the taxpayer was required to include the income in its gross_income because it was the first year in which it had a claim of right to the income id pincite no claim of right existed in because as of the end of the year the taxpayer might never have received the money id at the same time inclu- sion for was required despite the pending government united_states tax_court reports appeal which if successful would have required the return of the money to the receiver in a subsequent year id pincite rtc’s and pontiac trust’s situation is the reverse of n am oil rtc and pontiac trust had rights to the pontiac landfill under the lla and the derivative gra up until the end of in scattered continued to claim the rights under the pontiac lla however in date the bank- ruptcy court determined that no such rights existed because the lla had expired according to its terms in determining their income for rtc scattered and pontiac trust were required to disregard any subsequent events including pending appeals of the bankruptcy court order see lewis u s pincite at the same time they could include any income received from their operations until the bankruptcy court entered its order under the claim_of_right_doctrine for the same reason pontiac trust could not have claimed any income from the landfill for the conduct of all the involved parties in is consistent with our discussion allied allowed rtc or its agents contrac- tors to operate gas-to-electricity equipment at the pontiac landfill until date rtc sold the electricity pro- duced during that time to comed however rtc’s contrac- tors or agents removed all gas-to-electricity engines and related equipment from the site on or about date after that rtc was prohibited from operating at the pontiac landfill any emitted lfg was either vented into the atmosphere or destroyed in flares accordingly we conclude that pontiac trust could claim fns credits from the sales of lfg from the pontiac landfill up until the date of the bankruptcy court order date however after the bankruptcy court order pontiac trust no longer had any rights or claim of right in the lfg production facilities and was not entitled to fns credits iii lyons mccook the bankruptcy court determined that the lyons mccook lla terminated on date because of rtc’s failure to pay royalties to landfill owners the partnerships argue that they were not parties to that issue and thus are not precluded from disputing the findings of the bankruptcy court yet they did not make any legal arguments to show that the bankruptcy court erred in its determination and so green gas del statutory tr v commissioner we deem this argument abandoned see 121_tc_308 further the partnerships argue-similarly to the argu- ment they make for the pontiac landfill-that under n am oil they were required to report income from sales from the lyons mccook landfill even after the bankruptcy court deci- sion as in our discussion of pontiac we do not find any merit to this argument we hold that green gas did not have a sufficient interest in facilities at the lyons mccook landfill starting date measuring lfg production output and lfg sold a overview the amount of fns credit a taxpayer may claim depends on the barrel-of-oil_equivalent of qualified_fuels sold to an unrelated party production of which is attributable to the taxpayer sec_45k respondent alleges that the partnerships’ computations of the lfg produced and sold are unreliable for a number of reasons and are insufficient to substantiate the amount of fuel sold and the fns credits attributable to such sales the partnerships in turn maintain that they kept voluminous records that together with their witnesses’ testimony suffi- ciently substantiate the fns credits they claimed in the absence of any official guidance from congress or the irs on what they would consider acceptable substantiation methods they invite us at the very least to estimate the amounts of fns credits under the cohan_rule see 39_f2d_540 2d cir for the reasons set forth below we decline the invitation we discuss fns credit substantiation in the next section of this opin- ion as the discussion will show green gas failed to substantiate sales of lfg for the period when the gas-to-electricity equipment at the lyons mccook landfill was shut down and is not entitled to fns credits for the period starting in the middle of date to the date of the bankruptcy court order although we have already established in the previous sections of the opinion that the partnerships are not eligible for fns credits in the amounts reported in their tax returns we think it is necessary and impor- tant to discuss other requirements to give a full account of our impression of the evidence received at trial and to present a coherent picture of the transactions in question united_states tax_court reports in general_deductions and tax_credits are a matter of legis- lative grace see 503_us_79 292_us_435 570_f3d_672 5th cir tax_credits are a matter of legislative grace are only allowed as clearly provided for by statute and are narrowly construed suder v commissioner tcmemo_2014_201 at taxpayers are required to retain records necessary to substantiate a claimed credit see sec_6001 sec_1_6001-1 e income_tax regs absent any specific instructions a taxpayer is not required to keep records in a particular manner so long as the records maintained substantiate his or her entitlement to the credit suder v commissioner at under cohan v commissioner f 2d pincite if a taxpayer claims a deduction or tax_credit but cannot fully substantiate the expense underlying the deduction or tax_credit the court may generally approximate the allowable_amount bearing heavily against the taxpayer whose inexacti- tude in substantiating the amount of the expense is of his own making the court must have some basis upon which to make its estimate however else the allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 the partnerships calculated fns credits on the basis of the assumption that they sold all of the allegedly produced lfg to rtc for venting flaring landfills they rely on the partnerships also assumed that all of the lfg allegedly produced had sufficiently high methane content to be used as fuel they claim that dr williams by his testimony established that even unprocessed lfg from all the landfills at issue was of sufficient quality to be used as fuel dr williams however did not conduct independent samplings of lfg out of all landfills-and such samplings would have little probative value almost years down the road because lfg composition and flow rates change throughout the lifecycle of a landfill dr williams relied on materials pro- vided by the partnerships and they admitted that they often used esti- mates to measure methane content instead of actual sampling thus we give little weight to dr williams’ conclusion on this issue for the landfills where the partnerships used estimates for methane content or did not produce evidence of actual sampling performed during the years at issue dr williams’ conclusion was based at least in part on unreliable and in- sufficient data green gas del statutory tr v commissioner three primary methods to substantiate the amount of lfg produced and sold site visit logs landgem model results and equipment ratings or air emission factors they maintain that these methods together with mr connolly’s testimony are sufficient to substantiate the fns credits we disagree for a number of reasons for nonventing landfills the partnerships rely on the amount of electricity sold to utility companies increased by the amount of parasitic load we find the evidence on this issue sufficient to substantiate the amounts of fns credits claimed for the periods when gas-to-electricity equipment did not work on nonventing landfills the partnerships used the same methods of substantiation as for venting flaring landfills b the partnerships’ site visit logs the partnerships introduced site visit logs for land- fills most of them venting flaring landfills except con- gress and pontiac rtc’s employees allegedly prepared these site visit logs during periodic visits to each landfill at trial mr connolly who did not prepare the logs himself or visit landfills regularly during the years at issue was the only witness to testify about the logs respondents raised numerous concerns about the reli- ability of the site visit logs first the partnerships had a financial incentive to report inflated numbers because the fns credit depends on the quality and quantity of lfg pro- duced and sold by a taxpayer second they did not offer any testimony from rtc employees who prepared the site logs although two of them are now deceased other employee sec_40 the partnerships produced site visit logs for the following landfills beecher logs covering only bi-state logs covering only and bloomington logs all for columbus logs for and chart readings for some days without gas flow rate indicated con- gress numerous site visit logs elliott site log for gary for for for gnol site log for kewanee for for lansing site log for litchfield several site logs most for for the same date in for new haven several logs for for for including for the same date for pontiac numerous logs rosencranse logs per and taylor ridge several logs viola log for wheatland logs for for wyandot logs only for united_states tax_court reports who prepared site logs did not testify third some of the logs were prepared using data provided by nonparty landfill oper- ator employees the court does not have a way to verify such data or establish the credibility of the data providers fourth mr connolly who was the only rtc employee who testified at trial did not personally prepare the logs was not present at the landfills at the time the logs were created and had no means of independently verifying information in the logs mr connolly often substituted missing data based on his assumptions and extrapolated results over extended periods fifth respondent argues that the data in many logs is statis- tically improbable because the logs report the same numbers over a long period finally none of the site logs reflect any consideration of all the variables affecting lfg emissions such as humidity air temperature season changes changes in waste composition and so on dr williams testified that there are many types of meters on the market that measure accumulated gas including some that are similar to gas meters used to measure consumption of gas at personal houses and to chart recorders the partnerships and rtc never installed meters that recorded accumulated gas flow at any of the venting flaring landfills mr connolly testified that a number of venting flaring landfills had chart recorders but green gas did not keep the chart records with a few excep- tions for landfills with chart recorders instead of using the specific measurements from the chart which may vary greatly from day to day mr connolly used what he consid- ered to be an average reading that he extrapolated over time and used in his fns credit calculations after considering the record in these cases we have the same concerns as respondent nine of the landfills have four logs or fewer sometimes not for the years at issue some- times not covering the full period for other landfills the data reported is statistically improbable because gas flow and methane concentrations remain the same over long periods sometimes even from year to year finally we do not find mr connolly’s testimony on this issue reliable although mr connolly had experience with the landfill industry we are not persuaded that his estimates were reasonable in the light of rtc’s financial situation specifics of the lfg industry and the general lack of corroborating evidence green gas del statutory tr v commissioner under wichita terminal elevator co v commissioner t c pincite a taxpayer’s failure to provide otherwise avail- able information leads to a presumption that such informa- tion would have actually been unfavorable if produced it applies to the circumstances of these cases the partnerships could have corroborated the site logs through testimony of other rtc employees or nonparty landfill site managers yet they chose not to although we admitted the site logs into evidence under the residual exception in rule a of fed- eral rules of evidence we conclude that these logs corrobo- rated only by the self-serving testimony of mr connolly have little to no probative value and cannot serve as the basis upon which we can make a cohan estimate see wil- liams v united_states f 2d pincite vanicek v commis- sioner t c pincite c use of landgem to estimate lfg production the partnerships maintain that their use of landgem to determine how much lfg they allegedly produced and sold is consistent with industry practices respondent argues that a model is only as good as the data used for the model and that landgem by its design cannot serve as a tool to measure production and sale of lfg we agree with respondent landgem is indeed a well-recognized model that allows one to predict the landfill_gas emission rates over time landgem however is not designed to be a tool for moni- toring or measuring gas production as respondent noted landgem provides estimates equivalent to determining how much oil is in an oilfield not how much is extracted lfg systems do not always capture of lfg emissions the percentage of lfg captured depends on a lot of factors including the system design and landgem does not account for that in addition the accuracy of landgem predictions depend on the quality and accuracy of the underlying data and assumptions the partnerships maintain that landgem estimates were prepared by outside firms but the documents related to that work were not provided at trial none of these firms testified at trial about the work they did and the processes and assumptions used the partnerships’ expert dr williams united_states tax_court reports also did not opine on the accuracy of landgem predictions used by the partnerships under the circumstances we are not persuaded that landgem predictions as used by the partnerships could form a reliable basis for fns tax_credit estimates under the cohan_rule the partnerships essentially invite us to take a leap of faith and this we cannot do see williams f 2d pincite d equipment ratings and air emission factors for some landfills the partnerships used equipment ratings and the so-called air emission factors-0 cubic feet per minute per foot of perforated pipe to cubic feet per minute per foot of perforated pipe-to determine the amount of lfg allegedly produced respondent argues that there is no evidence of the specific equipment ratings as to particular equipment or particular landfills respondent contends that the use of air emission factors is also an unreliable method of measuring the alleged production of lfg we agree with respondent mr connolly discussed equipment ratings with manufac- turers’ representatives but they warned him that it is almost impossible to determine the flow without measuring well pressure there is no evidence how rtc or the partnerships measured well pressure at landfills where they used equip- ment ratings and air emission factors for the landfills that only vented lfg mr connolly assumed a flat emissions rate consistent with what he reported in air permitting docu- ments for landfills with flares mr connolly did not account for the time the flares were off mr connolly’s computations also did not account for various factors affecting lfg emis- sions thus mr connolly basically eyeballed how much lfg was emitted from a particular landfill again we do not see it as a reliable method of determining how much lfg was actually produced and sold at a particular landfill it is impossible for us to make a cohan estimate based on the record to conclude on this issue we do not see evidence produced by the partnerships as sufficient to substantiate the alleged production and sale of lfg from venting flaring landfills and nonventing landfills when gas-to-electricity equipment did not work thus there is no basis for us to make a reasonable green gas del statutory tr v commissioner estimate of the amounts of fns credits that the partnerships could claim from these landfills for the lyons mccook landfill the only nonventing landfill at issue where green gas had sufficient rights to lfg facili- ties we hold that green gas did not properly substantiate fns credits after the shutdown of the gas-to-electricity facility in mid-date thus green gas is not enti- tled to fns credits with respect to the lyons mccook landfill for the period from mid-date to date for the same reason we hold that pontiac trust did not properly substantiate fns credits after the shutdown of the gas-to-electricity facility in mid-date sales by the partnerships a lfg sales from venting flaring landfills sec_45k requires qualified_fuel to be sold by a taxpayer to an unrelated buyer the parties stipulated that rtc and the partnerships were not related parties for the purpose of fns credit eligibility both the partnerships’ and respondent’s expert witnesses agreed that they are not aware of a commercial market for vented or flared lfg the partnerships in their briefs cite one other instance where the parties agreed to buy sell lfg that was subsequently vented or flared without opining on the substance of the transaction they cited we do not find this example persuasive or instructive for the purpose of establishing that there was a commercial market for vented or flared lfg we agree with dr benson and dr williams that venting or flaring lfg is often done to comply with environmental regulations and is the cheapest way to safely dispose_of lfg the goal of environmental compliance however has nothing to do with the congressional purpose for enacting fns credits namely to encourage production of energy from non- conventional fuels and reduce overdependence on imported energy further as we discussed in the previous part of this opinion it is impossible for us to estimate the amount of we are not unmindful of the fact that the governing bodies of both the partnerships and rtc had a significant overlap yet rtc’s direct invest- ment in green gas and pontiac trust was always de_minimis united_states tax_court reports lfg allegedly produced and sold from venting flaring land- fills for these reasons we conclude that there were no quali- fying sales of lfg during the years at issue from any of the venting flaring landfills accordingly we sustain respondent’s determination that green gas is not entitled to fns credits for the alleged sales of qualified_fuel from venting flaring landfills b lfg sales from nonventing landfills as we noted in part iii c of this opinion the partner- ships did not have the requisite rights in most of the non- venting landfills to claim fns credits for the landfills where they did have the requisite legal rights to the lfg facilities the partnerships properly substantiated production and sales of lfg only for the periods when gas-to-electricity equipment was running and electricity was being sold to utility companies however because they did not properly substantiate the amount of lfg sold when gas-to-electricity equipment was not running we sustain respondent’s dis- allowance of fns credits for those periods iv business_expense deductions a overview the partnerships and respondent disagree on whether the partnerships can deduct certain expenses the partnerships maintain that they have provided respondent with sufficient records to substantiate the expenses respondent claims that the records produced are too scant to serve as proper substantiation we agree with respondent to the extent stated in this opinion deductions are a matter of legislative grace and taxpayers must prove entitlement to any claimed deduction rule a indopco inc v commissioner u s pincite a taxpayer must identify each deduction available show that he or she has met all requirements therefor and keep books_or_records that substantiate the expenses underlying the deduction sec_6001 62_tc_834 sec_162 allows taxpayers to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that sec- green gas del statutory tr v commissioner tion an expenditure is deductible if it is an expense an ordinary_expense a necessary expense paid in the case of a cash_method taxpayer or incurred in the case of an accrual_method taxpayer during the taxable_year and made to carry on a trade_or_business see 403_us_345 116_tc_374 an ordi- nary expense is one that is common and acceptable in the taxpayer’s particular business welch v helvering u s pincite a necessary expense is an expense that is appro- priate and helpful in carrying on the taxpayer’s trade_or_business 82_tc_538 b green gas on its tax returns for and green gas deducted o m expenses of dollar_figure and dollar_figure respectively con- sulting fees of dollar_figure and dollar_figure respectively legal and professional fees of dollar_figure and dollar_figure respectively and other expenses of dollar_figure and dollar_figure respectively respondent disallowed all of these deductions for lack of substantiation of the expenses o m expenses green gas did not make any payments to rtc under the o m agreements instead green gas made payments if any to chiplease one of the dip lenders to substantiate the payments the partnerships introduced o m agreements checks reflecting payments to chiplease certain green gas and rtc internal documents that purportedly substantiate the amounts paid and testimony of mr connolly and mr nichols as discussed above we do not find their testimony credible and accordingly give it minimal weight we note that the partnerships failed to provide the court with o m agreements between rtc and green gas with respect to any of the nonventing landfills we also do not find mr nichols’ and mr connolly’s testimony on the issue cred- ible or helpful accordingly we conclude that no o m agree- ments existed between green gas and rtc with respect to nonventing landfills thus green gas cannot deduct any o m expenses related to these landfills united_states tax_court reports further we note that the checks to chiplease produced by the partnerships are for amounts that do not match the amounts of deductions claimed the partnerships did not pro- vide any explanation for the mismatches moreover the checks that allegedly show payments do not have notations explaining their purpose there is also no evidence showing that any payments were actually made such as bank records corresponding records of chiplease etc under the circumstances it would be a stretch to conclude that green gas is indeed entitled to deductions for o m expenses under sec_162 although such expenses would normally be ordinary and necessary for a similar busi- ness the partnerships failed to properly substantiate the deductions claimed and did not keep adequate_records in this regard thus we sustain respondent’s determinations on this issue consulting fees mr nichols testified at trial that green gas had an oral consulting arrangement where green gas paid consultants to raise money for rtc and green gas projects however the only example of such work performed by consultants related to the partnerships failed to produce any evidence shedding light on what kind of consulting services green gas and upper-level partnerships paid for in the and tax years moreover they failed to provide a credible expla- nation as to why the expenses were paid_by other entities but deductions were claimed by green gas except for the self- serving testimony of the partnerships’ witnesses there is no corroborating evidence that would allow us to conclude that the consulting expenses claimed by green gas but actually paid_by other entities had a legitimate business_purpose or were ordinary and necessary expenses for green gas accordingly green gas cannot deduct consulting expenses under sec_162 legal and professional fees as with the consulting fees the record is bereft of any evi- dence that would allow us to conclude that the alleged legal we also note that for the tax_year the amount claimed by green gas was a lot higher than the amount allegedly paid on green gas’ behalf by one of the dip lenders green gas del statutory tr v commissioner and professional fees retained by chuhak from the invest- ments it solicited for the partnerships were ordinary and necessary business_expenses under sec_162 the letters from chuhak to mr nichols describe only one type of service provided by chuhak sale of fns credits to interested inves- tors we find mr nichols’ testimony that chuhak provided a wide range of services to green gas not credible green gas failed to provide any evidence corroborating this allega- tion such as engagement letters invoices for the time billed by chuhak attorneys or correspondence relating to legal issues other than sales of fns credits it is also not clear why green gas claimed a deduction for legal fees attrib- utable to alleged contributions to other entities for these reasons we agree with respondent’s determination on this issue miscellaneous expenses respondent disallowed deductions for several other mis- cellaneous expenses allegedly incurred by green gas for the and tax years the disallowed expenses include bank and wire fees annual report fees management and accounting fees and trustee’s fees respondent conceded the bank and wire fee for in full and for to the extent of dollar_figure the partnerships intro- duced only green gas’ expense report for to substan- tiate the bank fee an internal self-serving report without more is insufficient to substantiate an expense thus we agree with respondent in that green gas is not entitled to a deduction in excess of the dollar_figure respondent conceded for bank and wire fees for next to substantiate expenses_incurred for annual report fees management and accounting fees and trustee’s fees green gas produced its internal expense reports and checks allegedly showing payments for various amounts either by green gas or other entities as well as some rtc records mr nichols testified at trial as to the nature of the expenses and how they were paid however green gas failed to produce any written agreements as to management and accounting fees or trustee’s fees mr nichols testified that upper-level entities paid some of these expenses according to which entity had the cash at the time no written agree- ments corroborate this statement united_states tax_court reports with respect to the annual report fees we find that on the basis of the record green gas indeed paid fees for annual reports due to the state of delaware a deduction for these fees should be allowed to the extent paid directly by green gas according to the checks in the record green gas paid dollar_figure in and dollar_figure in to the delaware secretary of state with respect to management and accounting fees and trustee’s fees we conclude on the basis of the record that green gas may deduct these fees to the extent paid directly by green gas we are satisfied that these expenses were ordinary and necessary for green gas thus green gas can deduct management and accounting fees of dollar_figure for and dollar_figure for green gas can deduct trustee’s fees of dollar_figure for and dollar_figure for the rest of the fees are nondeductible because the partnerships failed to provide credible_evidence that the payments should be attributed to green gas c pontiac trust on its tax returns for the and tax years pontiac trust deducted expenses under o m agreements of dollar_figure for each year and lease expenses of dollar_figure and dollar_figure respectively to substantiate the expenses the partnerships introduced into evidence o m and gra contracts between pontiac trust and rtc as well as computations reflecting netting arrangements between pontiac trust and rtc because of the nature of the netting arrangements pontiac trust did not make any actual payments to rtc in and any payments from pontiac trust would go directly to the dip lenders pontiac trust did not introduce into evidence any records reflecting actual payments such as checks bank statements or other records both lease and o m expenses normally would be treated as ordinary and necessary for running a business under sec_162 however because of a dispute with landfill owners pontiac trust could not operate gas-to-electricity equipment it had on site for at least a portion of the tax_year all the portable equipment was removed from the site on or before date rtc employees were prohib- ited from entering the landfill after that date green gas del statutory tr v commissioner after reviewing the record we are not persuaded that any o m and lease expenses_incurred after date should be treated as ordinary and necessary under sec_162 whatever reasons may have existed before date it was clear that it was not in the best business_interest of pontiac trust to continue paying these expenses after the landfill owners expressly prohibited any gas-to-elec- tricity operations at the landfill and the bankruptcy court concluded the pontiac lla had expired and could not be assumed moreover there is no evidence that pontiac trust actually paid any such expenses to rtc or the dip lenders in the or tax_year except the partnerships’ witnesses’ self-serving testimony no promissory notes or written agree- ment reflect pontiac trust’s debt with respect to these expenses thus we conclude that pontiac trust is not enti- tled to a deduction of o m or lease expenses_incurred before date under sec_162 we sustain respondent’s determinations disallowing pontiac trust deductions for busi- ness expenses for the and tax years v distributive_share determinations in his opening brief respondent requested that we sustain respondent’s determination that green gas’ partners’ distributive shares as set forth in the fpaa issued to green gas for the and tax years are correct the part- nerships mentioned this issue in one of the footnotes in their opening brief but did not present any legal arguments on this issue or request to supplement their briefs the fpaa issued to green gas for the and tax years states it is determined that the partnership’s distribution of ordinary_income or loss in and does not clearly reflect the facts and cir- cumstances of each partner’s distributive_share under sec_704 during the audit the partnership_agreement or equivalent was requested and not provided schedule k-1s list the ownership percentages as various with no percentage allocation for profits losses and credits losses in and however do not appear to be shared equally and do not reflect the partnership’s losses in each respective year therefore in the absence of a proper allocation under sec_704 the distributive_share of each partner is determined to be as follows united_states tax_court reports partner methane bio llc methane green llc methane blue llc interest green gas raised this issue in its petition for the case at docket no however green gas did not introduce any evidence to refute respondent’s distributive_share deter- minations or present any legal arguments on this matter we therefore deem any such argument to be conceded see mendes v commissioner t c pincite holding that arguments not addressed in brief may be considered aban- doned accordingly we uphold respondent’s distributive_share determinations as reflected in the fpaa issued to green gas for the and tax years vi sec_6662 penalties a overview respondent asserted accuracy-related_penalties under sec_6662 against both partnerships for the and tax years respondent did not assert a sec_6662 pen- alty against green gas for sec_6662 and b and imposes a penalty on an underpayment_of_tax attributable to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations a taxpayer can avoid the penalty upon a showing that the taxpayer had reasonable_cause and acted in good_faith sec_6664 sec_7491 imposes the burden of production on the commissioner with respect to the liability of an individual for any penalty this burden requires that respondent produce sufficient evidence indicating that it is appropriate to impose either or both penalties in these cases 116_tc_438 sec_7491 is not entirely instructive whether that section imposes the initial burden on the commissioner when the taxpayer is an entity that has petitioned this court under sec_6226 palmer ranch holdings ltd v commissioner tcmemo_2014_79 at aff ’d in part rev’d in part and remanded 812_f3d_982 11th cir even if we assume that respondent has the initial burden of production here we are satisfied that respondent has met that burden see palm green gas del statutory tr v commissioner canyon x invs llc v commissioner tcmemo_2009_288 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite- the partnerships argue that sec_6662 is inapplicable because there was no substantial_understatement_of_income_tax or negligence or disregard of rules and regulations they assert that they had substantial_authority for their positions the items in question were properly disclosed and substan- tiated and they had a reasonable basis for the tax treatment of fns credits and business_expenses finally they assert they reasonably relied in good_faith on the advice of their tax advisers chuhak in structuring and reporting the trans- actions at issue we do not need to address the issue of substantial under- statement and all of the potential defenses raised by the partnerships it does not matter whether they had substan- tial authority for claiming the fns credits or properly dis- closed the transaction because they failed to properly substantiate fns credits and business_expense deductions claimed on their tax returns see eg callender v commis- sioner tcmemo_2016_68 at thus we address only the issue of negligence and whether they had reasonable_cause and acted in good_faith b negligence and disregard of rules and regulations sec_1_6662-3 income_tax regs defines neg- ligence as follows the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return neg- ligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly we often find that a taxpayer was negligent when the tax- payer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances see eg our country home enters inc v commissioner 145_tc_1 united_states tax_court reports see also sec_1_6662-3 income_tax regs dis- regard includes any careless reckless or intentional dis- regard see sec_6662 the partnerships allege that they had a reasonable basis as to the disallowed fns credits and business_expense deductions see sec_1_6662-3 income_tax regs here we do not need to engage in a lengthy discussion as to whether the partnerships had a reasonable basis for their tax positions they were negligent in not keeping adequate books_and_records showing that they had sufficient rights in the landfills at issue and failed to substantiate the fns credits and business_expense deductions to the extent discussed in this opinion mr connolly alluded in his testimony to the fact that some of the signed agreements related to these transactions were stolen by mr calvert president of rtc until when he left the company we note that this happened long before the years at issue and does not explain problems with the part- nerships’ books_and_records thus the partnerships were negligent because they failed to make a reasonable effort to comply with the provisions of the code and the regulations requiring taxpayers to keep adequate books_and_records see sec_6001 sec_1_6001-1 e income_tax regs c reasonable_cause and good_faith reliance on tax professionals the partnerships assert that they reasonably relied on the advice of their tax counsel chuhak in structuring the trans- actions and preparing tax returns the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and cir- cumstances sec_1_6664-4 income_tax regs gen- erally the most important factor is the extent of the tax- payer’s effort to assess the taxpayer’s proper tax_liability id reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item neonatology assocs p a v commissioner t c pincite citing 469_us_241 162_f2d_628 3d cir 122_f2d_843 green gas del statutory tr v commissioner 3d cir and 110_tc_297 for partnerships the court inquire s into a tax- payer’s reasonable_cause and good_faith or lack thereof at the partnership level taking into account the state of mind of the general_partner buyuk llc v commissioner tcmemo_2013_253 at citing 131_tc_275 reliance on a professional tax adviser does not automati- cally establish reasonable_cause and good_faith sec_1 b income_tax regs instead all facts and cir- cumstances must be taken into account id para c to prove that his reliance on advice of a tax professional constitutes reasonable_cause the taxpayer must prove by a preponderance_of_the_evidence that he meets the following three requirements the adviser was a competent profes- sional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commis- sioner t c pincite reliance may be unreasonable when it is placed upon insiders promoters or their offering mate- rials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about id pincite both partnerships claim that they reasonably relied on the tax_advice of chuhak yet they did not receive any opinion_letters from chuhak or from freeborn peters as respondent pointed out the record is devoid of evidence that they received any written advice on tax issues from anyone mr nichols vaguely testified at trial that chuhak advised the partnerships on tax matters but they chose not to call any witnesses to elaborate on the extent of such advice or specific issues that were discussed under wichita terminal elevator co v commissioner t c pincite we conclude that such testimony would have been harmful to the partner- ships the record is equally devoid of information about what if anything the partnerships gave to their tax adviser to use in rendering any advice mr nichols testified that he sent fns computations prepared by mr connolly to chuhak to use in preparing tax returns it is unknown however united_states tax_court reports whether chuhak advised the partnerships on whether the computations were correct or properly substantiated finally in several letters from mr stern an attorney with chuhak to mr nichols mr stern referred to chuhak’s sales of fns credits to investors in exchange for capital contribu- tions to upper-level partnerships with stakes in green gas and pontiac trust chuhak retained about of the con- tributions as payment for its fees and legal services although there are no invoices or bills from chuhak in the record to detail what kind of services were in fact provided to the partnerships this demonstrates that chuhak was a promoter of the scheme and likely had a conflict of interest because of representing both investors and the partner- ships in these sales any reliance on chuhak’s advice by the partnerships under the circumstances would be unreasonable and not in good_faith under neonatology assocs for these reasons we hold that the partnerships have failed to demonstrate that they had reasonable_cause and acted in good_faith in relying on their tax counsel under neonatology assocs they are liable for penalties under sec_6662 for and vii conclusion we have considered all of the arguments that the partner- ships made and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein to reflect the foregoing and concessions by respondent an appropriate order will be issued and decisions will be entered under rule f
